Exhibit 10.1

AMENDED AND RESTATED

CREDIT AGREEMENT

among

SPEEDWAY MOTORSPORTS, INC.

and

SPEEDWAY FUNDING, LLC,

as Borrowers,

CERTAIN SUBSIDIARIES

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and Issuing Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents,

U.S. BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Book Managers

DATED AS OF FEBRUARY 1, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

SECTION 1 DEFINITIONS

     1   

1.1

 

Definitions.

     1   

1.2

 

Computation of Time Periods.

     29   

1.3

 

Computation of Interest and Fee; Pro Forma Calculations; Accounting Terms;
Retroactive Adjustments of Applicable Percentage.

     29   

1.4

 

Letter of Credit Amounts.

     30   

1.5

 

Times of Day.

     30   

SECTION 2 CREDIT FACILITY

     30   

2.1

 

Credit Facilities.

     30   

2.2

 

Borrowings.

     31   

2.3

 

Repayment of Loans.

     32   

2.4

 

Letter of Credit Subfacility.

     32   

2.5

 

Swingline Loan Subfacility.

     40   

2.6

 

Incremental Loan Facilities.

     42   

2.7

 

Interest.

     43   

2.8

 

Evidence of Debt.

     43   

SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES

     44   

3.1

 

[Reserved].

     44   

3.2

 

Extension and Conversion.

     44   

3.3

 

Prepayments.

     45   

3.4

 

Termination and Reduction of Commitments.

     46   

3.5

 

Fees.

     46   

3.6

 

Increased Costs.

     48   

3.7

 

Inability To Determine Interest Rate.

     49   

3.8

 

Illegality.

     49   

3.9

 

Requirements of Law.

     50   

3.10

 

Taxes.

     51   

3.11

 

Funding Losses.

     55   

3.12

 

Pro Rata Treatment.

     55   

3.13

 

Sharing of Payments.

     56   

3.14

 

Payments Generally; Administrative Agent’s Clawback.

     56   

3.15

 

Payments Set Aside.

     58   

3.16

 

Mitigation Obligations; Replacement of Lenders.

     58   

3.17

 

Cash Collateral.

     58   

3.18

 

Defaulting Lenders.

     59   

SECTION 4 GUARANTY

     62   

4.1

 

The Guaranty.

     62   

4.2

 

Obligations Unconditional.

     62   

4.3

 

Reinstatement.

     63   

4.4

 

Certain Additional Waivers.

     64   

4.5

 

Remedies.

     64   

4.6

 

Guaranty of Payment; Continuing Guarantee.

     64   

 

i



--------------------------------------------------------------------------------

SECTION 5 CONDITIONS

     64   

5.1

 

Closing Conditions.

     64   

5.2

 

Conditions to all Extensions of Credit.

     66   

SECTION 6 REPRESENTATIONS AND WARRANTIES

     67   

6.1

 

Financial Condition.

     67   

6.2

 

No Change.

     67   

6.3

 

Organization; Existence; Compliance with Law.

     68   

6.4

 

Power; Authorization; Enforceable Obligations.

     68   

6.5

 

No Legal Bar.

     69   

6.6

 

No Material Litigation.

     69   

6.7

 

No Default.

     69   

6.8

 

Ownership of Property; Liens.

     69   

6.9

 

Intellectual Property.

     69   

6.10

 

No Burdensome Restrictions.

     70   

6.11

 

Taxes.

     70   

6.12

 

ERISA.

     70   

6.13

 

Governmental Regulations, Etc.

     71   

6.14

 

Subsidiaries.

     72   

6.15

 

Purpose of Loans.

     72   

6.16

 

Environmental Matters.

     72   

6.17

 

Solvency.

     73   

6.18

 

No Untrue Statement.

     73   

6.19

 

Subordinated Indebtedness.

     73   

6.20

 

Pledge Agreement.

     73   

SECTION 7 AFFIRMATIVE COVENANTS

     74   

7.1

 

Information Covenants.

     74   

7.2

 

Preservation of Existence and Franchises.

     76   

7.3

 

Books and Records.

     76   

7.4

 

Compliance with Law.

     76   

7.5

 

Payment of Taxes and Other Indebtedness.

     76   

7.6

 

Insurance.

     76   

7.7

 

Maintenance of Property.

     77   

7.8

 

Performance of Obligations.

     77   

7.9

 

Use of Proceeds.

     77   

7.10

 

Audits/Inspections.

     77   

7.11

 

Financial Covenants.

     77   

7.12

 

Additional Credit Parties.

     78   

7.13

 

Ownership of Subsidiaries.

     79   

SECTION 8 NEGATIVE COVENANTS

     79   

8.1

 

Indebtedness.

     79   

8.2

 

Liens.

     80   

8.3

 

Nature of Business.

     80   

8.4

 

Consolidation, Merger, Sale or Purchase of Assets, etc.

     80   

8.5

 

Advances, Investments, Loans, etc.

     81   

8.6

 

Restricted Payments.

     81   

8.7

 

Modifications of Other Agreements.

     81   

8.8

 

Transactions with Affiliates.

     82   

8.9

 

Fiscal Year.

     82   

8.10

 

Limitation on Restrictions on Dividends and Other Distributions, etc.

     82   

 

ii



--------------------------------------------------------------------------------

8.11

 

Issuance and Sale of Subsidiary Stock.

     82   

8.12

 

Sale Leasebacks.

     82   

8.13

 

Capital Expenditures.

     82   

8.14

 

No Further Negative Pledges.

     83   

8.15

 

Designated Senior Indebtedness.

     83   

SECTION 9 EVENTS OF DEFAULT

     83   

9.1

 

Events of Default.

     83   

9.2

 

Acceleration; Remedies.

     85   

9.3

 

Application of Funds.

     86   

SECTION 10 ADMINISTRATIVE AGENT

     87   

10.1

 

Appointment and Authority.

     87   

10.2

 

Rights as a Lender.

     87   

10.3

 

Exculpatory Provisions.

     87   

10.4

 

Reliance by Administrative Agent.

     88   

10.5

 

Delegation of Duties.

     88   

10.6

 

Resignation of Administrative Agent.

     88   

10.7

 

Non-Reliance on Administrative Agent and Other Lenders.

     89   

10.8

 

No Other Duties, Etc.

     89   

10.9

 

Administrative Agent May File Proofs of Claim.

     90   

10.10

 

Collateral and Guaranty Matters.

     90   

SECTION 11 MISCELLANEOUS

     91   

11.1

 

Notices.

     91   

11.2

 

Right of Set-Off.

     93   

11.3

 

Successors and Assigns.

     94   

11.4

 

No Waiver; Remedies Cumulative.

     98   

11.5

 

Payment of Expenses, etc.

     99   

11.6

 

Amendments, Waivers and Consents.

     100   

11.7

 

Counterparts.

     102   

11.8

 

Headings.

     102   

11.9

 

Indemnification.

     102   

11.10

 

Survival of Indemnification.

     102   

11.11

 

Confidentiality.

     102   

11.12

 

Governing Law; Submission to Jurisdiction; Venue.

     103   

11.13

 

WAIVER OF RIGHT TO TRIAL BY JURY.

     103   

11.14

 

Severability.

     104   

11.15

 

Entirety.

     104   

11.16

 

Survival of Representations and Warranties.

     104   

11.17

 

Binding Effect; Termination.

     104   

11.18

 

Joint and Several Liability.

     105   

11.20

 

USA PATRIOT Act Notice.

     106   

11.21

 

Advisory or Fiduciary Responsibility.

     107   

11.22

 

Replacement of Lenders.

     107   

11.23

 

Amendment and Restatement.

     108   

 

iii



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.1B    Existing Letters of Credit Schedule 1.1C   
Investments Schedule 1.1D    Liens Schedule 2.1(a)    Schedule of Lenders and
Commitments Schedule 2.2(a)    Form of Notice of Borrowing Schedule 2.8(a)-1   
Form of Revolving Note Schedule 2.8(a)-2    Form of Swingline Note
Schedule 2.8(a)-3    Form of Term Note Schedule 3.2    Form of Notice of
Extension/Conversion Schedule 5.1(g)    Form of Legal Opinion Schedule 6.2(a)   
General Disclosure Schedule Schedule 6.4    Required Consents, Authorizations,
Notices and Filings Schedule 6.6    Litigation Schedule 6.9    Intellectual
Property Schedule 6.11    Taxes Schedule 6.14    Subsidiaries Schedule 6.16   
Phase I Environmental Site Assessments Schedule 7.1(c)    Form of Officer’s
Compliance Certificate Schedule 7.12    Form of Joinder Agreement Schedule 8.1
   Indebtedness Schedule 11.1    Notice Information Schedule 11.3(b)    Form of
Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”) is entered
into as of February 1, 2013 among SPEEDWAY MOTORSPORTS, INC., a Delaware
corporation (“Speedway Motorsports”), SPEEDWAY FUNDING, LLC, a Delaware limited
liability company (“Speedway Funding”) (each a “Borrower”, and collectively the
“Borrowers”), the Guarantors (as defined herein), the Lenders (as defined
herein), and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”).

WHEREAS, the Borrowers are parties to that certain Amended and Restated Credit
Agreement dated as of January 28, 2011 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”); and

WHEREAS, the Borrowers desire to amend the Existing Credit Agreement as set
forth herein and to restate the Existing Credit Agreement in its entirety.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS

1.1 Definitions.

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“2009 Indenture” means that certain Indenture dated as of May 19, 2009 among
Speedway Motorsports, as issuer, the Guarantors and US Bank, National
Association, as trustee, as the same may be modified, supplemented or amended
from time to time.

“2009 Senior Notes” means the 8  3/4% senior notes due 2016 of Speedway
Motorsports in the aggregate principal amount of $275,000,000 issued pursuant to
the 2009 Indenture.

“2011 Indenture” means that certain Indenture dated as of February 3, 2011 among
Speedway Motorsports, as issuer, the Guarantors and U.S. Bank National
Association as trustee, as the same may be modified, supplemented or amended
from time to time.

“2011 Senior Notes” means the 6  3/4% senior notes due 2019 of Speedway
Motorsports in the aggregate principal amount of $250,000,000 (after giving
effect to the additional notes in the proposed amount of $100,000,000 issued on
January 8, 2013) issued pursuant to the 2011 Indenture.

“Additional Credit Party” means each Person that becomes a Guarantor after the
Closing Date by execution of a Joinder Agreement.

“Additional Senior Debt” means any unsecured indebtedness initially incurred by
the Borrowers on or after the Closing Date.



--------------------------------------------------------------------------------

“Additional Senior Debt Indenture” means any indenture executed by the Borrowers
on or after the Closing Date that governs the terms of any Additional Senior
Debt.

“Additional Subordinated Debt” means any Indebtedness of Speedway Motorsports
and its consolidated Subsidiaries which by its terms is expressly subordinated
in right of payment to the prior payment of the obligations of the Credit
Parties under the Credit Documents on terms and conditions and evidenced by
documentation satisfactory to the Administrative Agent.

“Additional Subordinated Debt Indenture” means any indenture executed by
Speedway Motorsports or any of its consolidated Subsidiaries on or after the
Closing Date that governs the terms of any Additional Subordinated Debt.

“Administrative Agent” means such term as defined in the introductory paragraph
hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 2.1(a), or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (a) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (b) directly or indirectly owning or holding five
percent (5%) or more of the equity interest in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agent Parties” means such term as defined in Section 11.1(c).

“Agent’s Fee Letter” means the letter from the Agent to the Borrowers dated
January 17, 2013.

“Agent’s Fees” means such term as defined in Section 3.5(d).

“Applicable Percentage” means, for purposes of calculating the applicable per
annum interest rate for any day for any Loan, the applicable Letter of Credit
Fee for any day for purposes of Section 3.5(c)(i), the applicable Delayed Draw
Term Loan Commitment Fee for any day for purposes of Section 3.5(b) or the
applicable Commitment Fee for any day for purposes of Section 3.5(a), the
appropriate applicable percentage set forth below corresponding to the
Consolidated Total Leverage Ratio in effect as of the most recent Calculation
Date.

 

2



--------------------------------------------------------------------------------

Pricing Level

  

Consolidated

Total Leverage Ratio

   Applicable Percentages         Revolving Loans
and Delayed  Draw
Term Loans at
Eurodollar Rate
and Letter of Credit
Fees     Revolving Loans, Delayed
Draw Term Loans and
Swingline Loans at Base
Rate     Commitment Fee
and Delayed  Draw
Commitment Fee  

I

  

Less than or equal to 2.00 to 1.00

     1.25 %      0.25 %      0.25 % 

II

  

Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00

     1.50 %      0.50 %      0.30 % 

III

  

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

     1.75 %      0.75 %      0.35 % 

IV

  

Greater than 3.00 to 1.00

     2.00 %      1.00 %      0.40 % 

Determination of the appropriate Applicable Percentages shall be made as of each
Calculation Date. The Consolidated Total Leverage Ratio in effect as of a
Calculation Date shall establish the Applicable Percentages for the Loans, the
Letter of Credit Fee and the Commitment Fee that shall be effective as of the
date designated by the Administrative Agent as the Applicable Percentage Change
Date; provided, however, that if the Required Financial Information for such
Calculation Date is not delivered when due pursuant to Section 7.1(c), then
Pricing Level IV shall apply until the Applicable Percentage Change Date. The
Administrative Agent shall determine the Applicable Percentages as of each
Calculation Date and shall promptly notify the Borrowers and the Lenders of the
Applicable Percentages so determined and of the Applicable Percentage Change
Date. Such determinations by the Administrative Agent of the Applicable
Percentages shall be conclusive absent demonstrable error. The initial
Applicable Percentage(s) shall be based on Pricing Level IV until the first
Applicable Percentage Change Date occurring after June 30, 2013.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of the third paragraph of Section 1.3. The “Applicable
Percentage” with regard to any Incremental Term Loan shall be the per annum rate
of interest specified in the definitive documentation for such Incremental Term
Loan.

“Applicable Percentage Change Date” means, with respect to any Calculation Date,
a date designated by the Administrative Agent that is not more than five
(5) Business Days after receipt by the Administrative Agent of the Required
Financial Information for such Calculation Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Disposition” means (a) the sale, lease or other disposition of any
Property by Speedway Motorsports or any of its Subsidiaries, but for purposes
hereof shall not include, in any event, (i) the sale of inventory in the
ordinary course of business, (ii) the sale, lease or other disposition of
machinery and equipment no longer used or useful in the conduct of business, and
(iii) a sale, lease, transfer or disposition of Property to a Credit Party, and
(b) receipt by Speedway Motorsports or any of its Subsidiaries of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its Property.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.3(b), and accepted by the Administrative Agent, in substantially
the form of Schedule 11.3(b) or any other form approved by the Administrative
Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel, all of which must be (a) reasonable in amount
given the nature of the tasks involved, (b) based on the time actually expended
and the standard hourly rate of the professionals performing the tasks in
question and (c) determined without reference to any statutory presumption.

“Auto-Renewal Letter of Credit” means such term as defined in
Section 2.4(c)(iii).

“Availability Period” means the period from the Closing Date to the earliest of
(a) the date of funding the Delayed Draw Term Loan, (b) the date that is six
(6) months after the Closing Date, (c) the date of termination of the Delayed
Draw Term Loan pursuant to Section 3.4 and (d) the date of termination of each
Lender to make Loans pursuant to Section 9.2.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) except during a Eurodollar
Unavailability Period, the Eurodollar Rate plus one percent (1%). The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

“Borrower Materials” means such term as defined in Section 7.1.

“Borrowers” means the Persons identified as such in the introductory paragraph
hereof, together with any successors and permitted assigns.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.

“Calculation Date” means the last day of each fiscal quarter of Speedway
Motorsports.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of Capital
Stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, Obligations in respect of Swingline Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Lender”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Lender (or by the parent company thereof) or any variable rate notes issued by,
or guaranteed by, any domestic corporation whose senior unsecured indebtedness
for borrowed money is rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America or any agency or
instrumentality thereof in which the Borrowers shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) obligations of any state of the United States or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
of at least Aa-3 or AA- by Moody’s or S&P, respectively, and maturing within
three years from the date of acquisition thereof, (f) Investments in municipal
or corporate auction preferred stock (i) rated AAA (or the equivalent thereof)
or better by S&P or Aaa (or the equivalent thereof) or better by Moody’s and
(ii) with dividends that reset at least once every three hundred sixty-five
(365) days and (g) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $100,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (f).

 

5



--------------------------------------------------------------------------------

“CEA” means such term as defined in Section 4.1.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events:

(a) any Person or two or more Persons (acting as a “group” within the meaning of
Section 13(d)(3) of the Exchange Act), excluding Persons who are on the Closing
Date executive officers or directors of Speedway Motorsports or Permitted
Transferees, shall have acquired “beneficial ownership” (as such term is defined
in Rule 13d-3 of the SEC under the Exchange Act), directly or indirectly, of, or
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of, control over, Voting Stock of either of the Borrowers (or other
securities convertible into such Voting Stock) representing more than
thirty-five percent (35%) of the combined voting power of all Voting Stock of
such Borrower and shall have filed or shall have become required to file, a
Schedule 13D with the SEC disclosing that it is the intention of such Person or
group to acquire control of either of the Borrowers;

(b) a majority of the Board of Directors of either of the Borrowers existing on
the Closing Date changes;

(c) any “Change of Control” (as such term is defined in the 2011 Indenture)
shall occur pursuant to the terms of the 2011 Indenture; or

(d) any “Change of Control” (as such term is defined in the 2009 Indenture)
shall occur pursuant to the terms of the 2009 Indenture.

(e) any “change of control” (such term or any other similar term as used in any
Additional Senior Debt Indenture or any Additional Subordinated Debt Indenture)
shall occur pursuant to the terms of any Additional Senior Debt Indenture or any
Additional Subordinated Debt Indenture.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.

 

6



--------------------------------------------------------------------------------

“Commitment” means, with respect to any Lender, the Revolving Commitment, the
Delayed Draw Term Loan Commitment and/or any Incremental Term Loan Commitment of
such Lender.

“Commitment Fee” means such term as defined in Section 3.5(a).

“Commitment Percentage” means the Revolving Commitment Percentage and the Term
Loan Commitment Percentage.

“Consolidated Capital Expenditures” means, for any period, all capital
expenditures of Speedway Motorsports and its Subsidiaries on a consolidated
basis for such period, as determined in accordance with GAAP.

“Consolidated EBIT” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, and (iii) cash paid tender premiums with respect to the
2009 Senior Notes and the Senior Subordinated Notes, all as determined in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense, and
(iv) cash paid tender premiums with respect to the 2009 Senior Notes and the
Senior Subordinated Notes, all as determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any Calculation Date, the
ratio of (a) Consolidated EBIT for the four-quarter period ended as of such
Calculation Date, to (b) Consolidated Interest Expense.

“Consolidated Interest Expense” means, for any period, with respect to the
combined results of Speedway Motorsports and its Subsidiaries on a consolidated
basis, gross interest expense (both expensed and capitalized) for such period,
as determined in accordance with GAAP.

“Consolidated Net Income” means, for any period, with respect to the combined
results of Speedway Motorsports and its Subsidiaries, the gross revenues from
operations (including payments received of interest income) less all operating
and non-operating expenses including taxes on income, all determined in
accordance with GAAP; but excluding from the calculation of income: (a) net
gains on the sale, conversion or other Asset Disposition of capital assets,
(b) net gains on the acquisition, retirement, sale or other Asset Disposition of
Capital Stock and other securities issued by Speedway Motorsports and its
Subsidiaries, (c) net gains on the collection of proceeds of life insurance
policies, (d) any write-up of any asset, (e) non-cash items relating to
Motorsports Authentics including, without limitation, any impairment, reserve or
other accounting charge (including equity investee earnings or losses),
(f) non-cash charges and asset impairments relating to the relocation of any
Sprint Cup Race from one facility to another, provided that any such charge or
impairment shall not be taken more than twelve months in

 

7



--------------------------------------------------------------------------------

advance of the date of the Sprint Cup Race at such new location, (g) any other
non-cash charges and asset impairments, (h) any other gain or loss of an
extraordinary nature as determined in accordance with GAAP and (i) non-cash
unamortized loan costs.

“Consolidated Total Leverage Ratio” means, as of any Calculation Date, the ratio
of (a) Funded Indebtedness of Speedway Motorsports and its Subsidiaries on a
consolidated basis as of such Calculation Date, to (b) Consolidated EBITDA for
the four-quarter period ended as of such Calculation Date.

“Controlled Group” means (a) the controlled group of corporations as defined in
Section 414(b) of the Code and the applicable regulations thereunder, or (b) the
group of trades or businesses under common control as defined in Section 414(c)
of the Code and the applicable regulations thereunder, of which Speedway
Motorsports or any of its Subsidiaries is a member.

“Credit Agreement” means such term as set forth in the introductory paragraph
hereof.

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Pledge Agreement, each Joinder Agreement, the Agent’s Fee Letter and
all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.

“Credit Party” means any of the Borrowers and the Guarantors.

“Debt Transactions” means, with respect to Speedway Motorsports or any of its
Subsidiaries, any sale, issuance or placement of Funded Indebtedness, whether or
not evidenced by a promissory note or other written evidence of indebtedness,
except for Funded Indebtedness permitted to be incurred pursuant to Section 8.1.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event, act or condition which, with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 3.18(c), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless one or more conditions precedent to
funding has not been satisfied and such Lender notifies the Administrative Agent
and the Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which

 

8



--------------------------------------------------------------------------------

condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 3.18(c) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the
Issuing Lender, the Swingline Lender and each other Lender promptly following
such determination.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (iii) two
percent (2%) per annum; provided, however, that with respect to a Eurodollar
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Percentage) otherwise applicable to such Loan plus two
percent (2%) per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.

“Delayed Draw Term Loan” means such term as defined in Section 2.1(b).

“Delayed Draw Term Loan Commitment Fee” means such term as defined in
Section 3.5(b).

“Delayed Draw Term Loan Commitments” means, for each Lender, the commitment of
such Lender to make a portion of the Delayed Draw Term Loan as set forth on
Schedule 2.1(a) (as may such commitments may be reduced pursuant to
Section 3.4); provided that, at any time after funding of the Delayed Draw Term
Loan determinations of “Required Lenders” shall be based on the outstanding
principal amount of the Delayed Draw Term Loan. The aggregate principal amount
of the Delayed Draw Term Loan Commitments of all of the Lenders in effect on the
Closing Date is TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Credit Party” means any Credit Party that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.

 

9



--------------------------------------------------------------------------------

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any state of the
United States or the District of Columbia.

“ECP Rules” means such term as defined in Section 4.1.

“Effective Date” means the date hereof provided that the conditions set forth in
Section 5.1 shall have been fulfilled (or waived in the sole discretion of the
Lenders).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.3(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.3(b)(iii)).

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial, or private in nature from activities or events taking
place during or prior to the Borrowers’ or any of its Subsidiaries’ ownership or
operation of any real property and arising (a) pursuant to, or in connection
with, an actual or alleged violation of, any Environmental Law, (b) in
connection with any Hazardous Material, (c) from any assessment, abatement,
removal, remedial, corrective, or other response action required by an
Environmental Law or other order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.

“Environmental Laws” means any and all lawful and applicable federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers, any other Credit Party or
any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Transaction” means any issuance by Speedway Motorsports or any of its
Subsidiaries of (a) shares of its Capital Stock, (b) any shares of its Capital
Stock pursuant to the exercise of options or warrants or (c) any shares of its
Capital Stock pursuant to the conversion of any debt securities to equity;
excluding, however, any shares at any time issued or issuable to any key
employees, directors, consultants and other individuals providing services to
Speedway Motorsports or any of its Subsidiaries pursuant to the 1994 Stock
Option Plan, the Formula Stock Option Plan for Independent Directors, the 2004
Stock Incentive Plan and the 2008 Formula

 

10



--------------------------------------------------------------------------------

Restricted Stock Plan for Non-Employee Directors, all of Speedway Motorsports,
or any other “employee benefit plan” within the meaning of Rule 405 promulgated
by the SEC under the Securities Act of 1933, as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any of the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any of the
Borrowers or any ERISA Affiliate.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day

 

11



--------------------------------------------------------------------------------

funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurodollar Loan” means a Loan that bears interest at a rate based on clause
(a) of the definition of “Eurodollar Base Rate”.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Loan, a rate per annum determined by the Administrative Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Eurodollar Loan for such Interest Period by (ii) one minus the Eurodollar
Reserve Percentage for such Eurodollar Loan for such Interest Period and (b) for
any day with respect to any Base Rate Loan bearing interest at a rate based on
the Eurodollar Rate, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Base Rate Loan for such day by (ii) one minus the Eurodollar Reserve
Percentage for such Base Rate Loan for such day.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Board of Governors of the Federal Reserve System of the United
States for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan and for each outstanding Base Rate
Loan bearing interest at a rate based on the Eurodollar Rate shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrowers in accordance with Section 3.7 shall remain in
force and effect.

“Event of Default” means such term as defined in Section 9.1.

“Excess Land” means those approximately 665 acres of land owned by Speedway
Motorsports and located in Mecklenburg and Cabarrus Counties, North Carolina,
that, as of the Closing Date, is not currently utilized in the operation of
Charlotte Motor Speedway or in the operations of the Borrowers or any of their
Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
either Borrower is located, (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.10(e)(ii), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 11.22), any United States withholding tax that (i) is required to be
imposed on amounts payable to such

 

12



--------------------------------------------------------------------------------

Foreign Lender pursuant to the laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.10(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.10(a) and (e) any U.S. federal withholding taxes
imposed pursuant to FATCA.

“Existing Credit Agreement” means such term as defined in the recitals hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fees” means all fees payable pursuant to Section 3.5.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the Issuing
Lender). For purposes of this definition, the United States, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary of either of the Borrowers that is not
a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

13



--------------------------------------------------------------------------------

“Funded Indebtedness” means, with respect to any Person, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) the outstanding principal amount of (i) all obligations for borrowed money,
whether current or long-term (including the Obligations hereunder and all
Indebtedness evidenced by the 2009 Senior Notes, the 2011 Senior Notes, any
Additional Senior Debt and any Additional Subordinated Debt), and (ii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the outstanding principal amount of (i) all purchase money indebtedness
(including indebtedness and obligations in respect of conditional sales and
title retention arrangements, except for customary conditional sales and title
retention arrangements with suppliers that are entered into in the ordinary
course of business) and (ii) all indebtedness and obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable incurred in the ordinary course of business and payable on customary
trade terms);

(c) the maximum amount available to be drawn on all direct obligations under
letters of credit (including standby and commercial), bankers’ acceptances and
similar instruments (including bank guaranties, surety bonds, comfort letters,
keep-well agreements and capital maintenance agreements to the extent such
instruments or agreements support financial, rather than performance,
obligations);

(d) the amount of obligations (determined in accordance with GAAP) under any
Capital Lease and the principal balance outstanding under any Synthetic Lease;

(e) the attributed principal amount of any Securitization Transaction;

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments having a first call of fifteen
years or less;

(g) Guaranty Obligations in respect of Funded Indebtedness of another Person;

(h) Funded Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantors” means, collectively, (a) each of the Persons identified as a
“Guarantor” on the signature pages hereto, (b) each Additional Credit Party
which may hereafter execute a Joinder Agreement, (c) with respect to obligations
under any Secured Hedge Agreement or Secured Treasury Management Agreement, the
Borrowers, and (d) the successors and permitted assigns of the foregoing.

 

14



--------------------------------------------------------------------------------

“Guaranty” means Article IV hereof.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or credit
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedge Bank” means any Person in its capacity as a party to a Hedge Agreement
with either Borrower or any Subsidiary provided that (a) at the time such Person
enters into such Hedge Agreement, such Person is a Lender or an Affiliate of a
Lender, or (b) such Hedge Agreement exists on the Closing Date and such Person
is a Lender or an Affiliate of a Lender on the Closing Date.

“Honor Date” means such term as defined in Section 2.4(d)(i).

“Incremental Loan Facilities” means such term as defined in Section 2.6.

“Incremental Term Loan” means such term as defined in Section 2.6.

 

15



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” means, for each Lender, the commitment of
such Lender to make a portion of any Incremental Term Loan; provided that, at
any time after funding of such Incremental Term Loan determinations of “Required
Lenders” shall be based on the outstanding principal amount of such Incremental
Term Loan.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements to the extent such instruments or agreements support
financial, rather than performance, obligations);

(c) net obligations under any Hedge Agreement;

(d) Guaranty Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

“Indemnified Taxes” means Taxes arising from any payment made by a Credit Party
under this Credit Agreement other than Excluded Taxes.

“Indemnitee” means as set forth in Section 11.5(b).

“Intellectual Property” means such term as defined in Section 6.9.

“Intercompany Indebtedness” means any Indebtedness (a) owing to any Credit Party
or Subsidiary (i) by any Domestic Credit Party (provided such Indebtedness by
its terms is specifically subordinated in right of payment to the prior payment
of the Obligations on terms and conditions reasonably satisfactory to the
Required Lenders) or (ii) by any Subsidiary that is not a Domestic Credit Party
in an aggregate principal amount not to exceed $20,000,000 at any one time
outstanding, or (b) owing to any Subsidiary that is not a Credit Party by any
other Subsidiary that is not a Credit Party.

“Interest Payment Date” means (a) as to any Base Rate Loan (including Swingline
Loans) the last Business Day of each March, June, September and December, the
date of repayment of principal of such Loan and the Termination Date and the
date of the final principal amortization installment on any Term Loan, as
applicable, and (b) as to any Eurodollar Loan, the last day of each Interest
Period for such Loan, the date of repayment of principal of such Loan and the
Termination Date and the date of the final principal amortization installment on
any Term Loan, as applicable, and in addition where the applicable Interest
Period is more than three months, then also on the date three months from the
beginning of the Interest Period, and each three months thereafter. If an
Interest Payment Date falls on a date which is not a Business Day, such Interest
Payment Date shall be deemed to be the next succeeding Business Day, except that
in the case of Eurodollar Loans where the next succeeding Business Day falls in
the next succeeding calendar month, then on the preceding Business Day.

 

16



--------------------------------------------------------------------------------

“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or
six months’ duration, as the Borrowers may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and renewals);
provided, however, (a) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that in the case of Eurodollar Loans where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day), (b) (i) in the case of Loans comprising Revolving
Loans, no Interest Period shall extend beyond the Termination Date and (ii) in
the case of Loans comprising a Term Loan, no Interest Period shall extend beyond
any principal amortization payment date unless, and to the extent that, the
portion of the applicable Term Loan comprised of Eurodollar Loans expiring prior
to the applicable principal amortization plus the portion of the applicable Term
Loan comprised of Base Rate Loans equals or exceeds the principal amortization
payment then due, and (c) in the case of Eurodollar Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last day of such calendar month.

“Investment”, in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any Capital Stock, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other investment in such Person, including, without limitation,
any Guaranty Obligation incurred for the benefit of such Person.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender” means Bank of America.

“Issuing Lender Fees” means such term as defined in Section 3.5(c)(ii).

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Schedule 7.12 hereto, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 7.12.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, J.P. Morgan Securities LLC, and SunTrust Robinson
Humphrey, Inc.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

17



--------------------------------------------------------------------------------

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and each Person which may become a Lender by way of assignment in
accordance with the terms hereof or pursuant to Section 2.6, together with their
successors and permitted assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means (a) any letter of credit issued by the Issuing Lender
for the account of the Borrowers or any of their Subsidiaries in accordance with
the terms of Section 2.4 and (b) existing letters of credit issued by the
Issuing Lender for the account of any Credit Party and set forth on Schedule
1.1B. A Letter of Credit may be a commercial letter of credit (with sight draft)
or a standby letter of credit.

“Letter of Credit Fee” means such term as defined in Section 3.5(c)(i).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing or any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, any lease in the nature thereof).

“Loan” or “Loans” means the Revolving Loans, the Swingline Loans and/or any Term
Loans, and the Base Rate Loans and Eurodollar Loans comprising such Loans.

“LOC Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any LOC Borrowing.

“LOC Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a borrowing of
Revolving Loans.

“LOC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

“LOC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LOC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

18



--------------------------------------------------------------------------------

“LOC Sublimit” means an amount equal to the lesser of (a) the aggregate amount
of the Revolving Commitments and (b) $50,000,000. The LOC Sublimit is part of,
and not in addition to, the Revolving Commitments.

“London Banking Day” means a day on which banks in London are open for business
and dealing in offshore dollars.

“Material Adverse Change” means a material adverse change in (a) the condition
(financial or otherwise), operations, assets or liabilities of Speedway
Motorsports and its Subsidiaries taken as a whole, (b) the ability of the Credit
Parties taken as a whole to perform any material obligation under the Credit
Documents or (c) the material rights and remedies of the Lenders under the
Credit Documents.

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, assets or liabilities of Speedway
Motorsports and its Subsidiaries taken as a whole, (b) the ability of the Credit
Parties taken as a whole to perform any material obligation under the Credit
Documents or (c) the material rights and remedies of the Lenders under the
Credit Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Material Subsidiary” means any wholly owned Subsidiary whose assets constitute
more than five percent (5%) of the consolidated assets of Speedway Motorsports
and its consolidated Subsidiaries as of the end of the immediately preceding
fiscal quarter or that generates more than five percent (5%) of the Consolidated
EBITDA of Speedway Motorsports and its consolidated Subsidiaries for the period
of four consecutive fiscal quarters ending as of the end of the immediately
preceding fiscal quarter. Notwithstanding the foregoing in no event shall an
Unrestricted Subsidiary be deemed to be a Material Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Motorsports Authentics” means Motorsports Authentics, LLC, a Delaware limited
liability company, and its subsidiaries.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NASCAR” means the National Association for Stock Car Auto Racing.

“Net Cash Proceeds” means proceeds paid in cash or Cash Equivalents received by
Speedway Motorsports or any of its Subsidiaries in connection with any Asset
Disposition or Debt Transaction, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions) and (b) taxes paid or payable as a result thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other Asset Disposition of
non-cash consideration received by such Person in any Asset Disposition or Debt
Transaction.

 

19



--------------------------------------------------------------------------------

“Net Proceeds” means proceeds received by Speedway Motorsports or any of its
Subsidiaries from time to time in connection with any Equity Transaction, net of
the actual costs and taxes incurred by such Person in connection with and
attributable to such Equity Transaction.

“NewCo” means a direct or indirect subsidiary of Oil-Chem formed with the
intention of purchasing and selling petroleum products and which may be formed
under the laws of a jurisdiction outside of the United States.

“Non-Consenting Lender” means such term as defined in Section 11.22.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Material Domestic Subsidiary” means such term as defined in
Section 7.12(b).

“Non-Renewal Notice Date” means such term as defined in Section 2.4(c)(iii).

“Note” or “Notes” means any Revolving Note, the Swingline Note and/or any Term
Notes.

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.2(a), as required by Section 2.2(a).

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 3.2 as required by Section 3.2.

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Secured Hedge Agreements and (c) all obligations under any
Secured Treasury Management Agreement.

“OFAC” means the United State Treasury Department Office of Foreign Asset
Control, or any successor or replacement thereto.

“Oil-Chem” means Oil-Chem Research Corporation, an Illinois corporation.

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under this

 

20



--------------------------------------------------------------------------------

Credit Agreement or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date; and (b) with respect
to any LOC Obligations on any date, the amount of such LOC Obligations on such
date after giving effect to any LOC Credit Extension occurring on such date and
any other changes in the aggregate amount of the LOC Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Participant” means such term as defined in Section 11.3(d).

“Participant Register” means such term as defined in Section 11.3(d).

“Participation Interest” means the purchase by a Lender of a participation in
Letters of Credit as provided in Section 2.4(d), in Swingline Loans as provided
in Section 2.5(b)(iii) and in Loans as provided in Section 3.13.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by either Borrower
or any ERISA Affiliate or to which either Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Commodity Hedging” means commodity hedgings by either of the
Borrowers existing on the Closing Date secured only by the commodity being
hedged and in no event guaranteed by a Guarantor.

“Permitted Investments” means Investments which are either (a) cash and Cash
Equivalents; (b) accounts receivable created, acquired or made by any Credit
Party or Subsidiary in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (c) Investments
consisting of stock, obligations, securities or other property received by any
Credit Party or Subsidiary in settlement of accounts receivable (created in the
ordinary course of business) from insolvent obligors; (d) Investments existing
as of the Closing Date and set forth in Schedule 1.1C; (e) Guaranty Obligations
permitted by Section 8.1, (f) Permitted Motorsports Transactions or other
acquisitions permitted by Section 8.4(c); (g) loans to directors, officers,
employees, agents, customers or suppliers that do not exceed an aggregate
principal amount of $500,000 at any one time outstanding for Speedway
Motorsports and all of its Subsidiaries taken together; (h) Investments received
as consideration in connection with or arising by virtue of any merger,
consolidation, sale or other transfer of assets permitted under Section 8.4;
(i) Intercompany Indebtedness; (j) Capital Stock or other securities of any
Person which is traded on the New York Stock Exchange, the American Stock
Exchange, the London Stock Exchange, the Paris Bourse or NASDAQ, provided the
aggregate basis at any one time in such Investments does not exceed $2,500,000
and such investments have not been purchased on margin; (k) loans or advances to
Persons to the extent necessary to enable them to pay taxes, fees

 

21



--------------------------------------------------------------------------------

and other expenses as and when required to maintain liquor licenses provided
such loans or advances (i) are customary in Speedway Motorsports’ business and
(ii) the aggregate principal amount outstanding at any one time of such loans or
advances does not exceed $2,000,000; (l) other investment grade investments (at
least a BBB-and Baa3 rating (or the equivalent thereof) by S&P and Moody’s) with
a maturity of less than five years provided such investments do not exceed
$40,000,000 in the aggregate (including, without limitation, privately offered,
unregistered funds provided the fund has a AAA rating (or the equivalent
thereof) or better by S&P or Moody’s); (m) non-investment grade investments with
a maturity of less than three years (and non-investment grade open end mutual
funds) provided such investments do not exceed $10,000,000 in the aggregate; and
(n) other Investments not contemplated in the foregoing clauses (a) through
(m) in an aggregate principal amount not to exceed $5,000,000 in any fiscal
year.

“Permitted Liens” means:

(a) Liens in favor of the Administrative Agent on behalf of the Lenders;

(b) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);

(d) Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by any Credit Party or any Subsidiary in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);

(e) Liens arising in connection with attachments or judgments (including
judgment or appeal bonds), provided that the judgments secured shall, within
sixty (60) days after the entry thereof, be discharged within thirty (30) days
or the execution thereof be stayed pending appeal and be discharged within
thirty (30) days after the expiration of any such stay;

(f) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

 

22



--------------------------------------------------------------------------------

(g) Liens on Property securing purchase money Indebtedness (including Capital
Leases) to the extent permitted under Section 8.1(c), provided that any such
Lien attaches to such Property concurrently with or within ninety (90) days
after the acquisition thereof;

(h) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(i) Liens existing as of the Closing Date and set forth on Schedule 1.1D;

(j) Liens arising under leases permitted hereunder (other than Capital Leases);
and

(k) Liens in favor of the Issuing Lender or the Swingline Lender, as applicable,
on Cash Collateral securing the Obligations of a Defaulting Lender to fund risk
participations in LOC Obligations and Swingline Loans.

“Permitted Motorsports Transactions” means a transaction or transactions by
either Borrower related to the motorsports industry including, without
limitation, the acquisition of additional motor speedways, the acquisition of
entities involved in motorsports, the formation of new entities (including joint
ventures) to conduct business related to motorsports, and the making, promotion,
distribution or selling of motorsports merchandise.

“Permitted Refinancing Indebtedness” means any Indebtedness issued or incurred
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund (collectively, to “Refinance” and to
constitute a “Refinancing”), the Indebtedness being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Indebtedness); provided
that (a) the principal amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension, but the principal amount
of any such refinancing, refunding, renewal or extension may include (i) the
principal amount of unfunded commitments relating thereto, (ii) a reasonable
premium or other reasonable amount paid (it being agreed that the premium paid
in connection with the tender and redemption of the Senior Subordinated Notes is
reasonable), and (iii) the costs thereof, including reasonable fees and expenses
incurred in connection therewith, (b) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Credit Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate and (c) in connection with any Refinancing of the 2009 Senior
Notes, the 2011 Senior Notes or any Additional Subordinated Debt, the Borrowers
shall provide written evidence to the Administrative Agent at least five
(5) Business Days prior to such Refinancing that such Indebtedness will be
refinanced pursuant to a provision of the 2009 Indenture other than
Section 4.09(c)(i) thereof, with respect to the 2009 Senior Notes, a provision
of the 2011 Indenture other than Section 4.09(c)(i) thereof, with respect to the
2011 Senior Notes, and any provision establishing a similar, specific limitation
on the maximum amount of credit agreement debt in the applicable Additional
Subordinated Debt Indenture, with respect to any Additional Subordinated Debt.

 

23



--------------------------------------------------------------------------------

“Permitted Transferee” means (a) either of the Borrowers, (b) Sonic Financial
Corporation or any successor thereof (provided at least fifty-one percent
(51%) of the Voting Stock of Sonic Financial Corporation is owned by O. Bruton
Smith, Family Members (as hereinafter defined) or another Permitted Transferee),
(c) O. Bruton Smith or the spouse or any lineal descendant of O. Bruton Smith
and/or any parent of any such holder (collectively, the “Family Members”),
(d) the trustee of a trust (including a voting trust) for the benefit of such
holder and/or Family Members, (e) a corporation in respect of which such holder
and/or Family Members hold beneficial ownership of all shares of Capital Stock
of such corporation, (f) a partnership in respect of which such holder and/or
Family Members hold beneficial ownership of all partnership shares of or
interests in such partnership, (g) a limited liability company in respect of
which such holder and/or Family Members hold beneficial ownership of all
memberships in or interests of such company, (h) the estate of such holder
and/or Family Members or (i) any other holder of Capital Stock of Speedway
Motorsports who or which becomes a holder in accordance with clause (c), (d),
(e), (f), (g) or (h) hereof; provided, however, that none of the foregoing will
be deemed a Permitted Transferee if the transfer results in the failure of
Speedway Motorsports to meet the criteria for listing on the New York Stock
Exchange.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any of the Borrowers or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

“Platform” means such term as defined in Section 7.1.

“Pledge Agreement” means the amended and restated pledge agreement dated as of
the Closing Date executed in favor of the Administrative Agent by each of the
Borrowers, as amended, modified, restated or supplemented from time to time.

“Prior Period” means such term as defined in Section 7.11(c).

“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with the financial covenants hereunder,
that such transaction shall be deemed to have occurred as of the first day of
the period of four consecutive fiscal quarters ending as of the most recent
Calculation Date with respect to which the Administrative Agent has received the
Required Financial Information. Further, for purposes of making calculations on
a “Pro Forma Basis” hereunder, (a) in the case of any Asset Disposition,
(i) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Asset
Disposition shall be excluded to the extent relating to any period prior to the
date thereof, and (ii) Indebtedness paid or retired in connection with such
Asset Disposition shall be deemed to have been paid and retired as of the first
day of the applicable period; and (b) in the case of any acquisition,
consolidation or merger, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject thereof shall be included to the extent relating to any period prior to
the date thereof, and (ii) Indebtedness incurred in connection with such
acquisition, consolidation or merger shall be deemed to have been incurred as of
the first day of the applicable period (and interest expense shall be imputed
for the applicable period assuming prevailing interest rates hereunder).

 

24



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Public Lender” means such term as defined in Section 7.1.

“Refinance” and “Refinancing” have the meaning assigned to those terms in the
definition of Permitted Refinancing Indebtedness.

“Register” means such term as defined in Section 11.3(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Financial Information” means, with respect to the applicable
Calculation Date, (a) the financial statements of Speedway Motorsports required
to be delivered pursuant to Section 7.1 for the fiscal period or quarter ending
as of such Calculation Date, and (b) the certificate of the chief financial
officer, chief executive officer or president of Speedway Motorsports required
by Section 7.1 to be delivered with the financial statements described in clause
(a) above.

“Required Lenders” means, at any time, (a) Lenders which are then in compliance
with their obligations hereunder (as determined by the Administrative Agent) and
holding in the aggregate more than fifty percent (50%) of the Commitments, or
(b) if the Commitments have been terminated or have expired, Lenders having more
than fifty percent (50%) of the aggregate principal amount of the Obligations
outstanding (taking into account in each case Participation Interests or
obligations to participate therein); provided that the Commitments of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of any Credit Party,
now or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Speedway Motorsports or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Speedway Motorsports or any of its
Subsidiaries, (d) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness pursuant to clause (a)(i) of
the definition of “Intercompany Indebtedness” or (e) except in connection with
any Refinancing permitted hereunder, any voluntary or optional payment or
prepayment or redemption or

 

25



--------------------------------------------------------------------------------

acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange (or, in each case, any notice with respect
thereto) of any other Indebtedness.

“Revolving Commitment” means the commitment of each Revolving Lender to make
Revolving Loans in an aggregate principal amount at any time outstanding of up
to such Lender’s Revolving Commitment Percentage multiplied by the Revolving
Committed Amount (as such Revolving Committed Amount may be reduced from time to
time pursuant to Section 3.4).

“Revolving Commitment Percentage” means, for any Revolving Lender, the
percentage identified as its Revolving Commitment as specified in Schedule
2.1(a).

“Revolving Committed Amount” means, collectively, the aggregate amount of all
the Revolving Commitments as referenced in Section 2.1(a) and individually, the
amount of each Revolving Lender’s Revolving Commitment as specified in Schedule
2.1(a).

“Revolving Lenders” means Lenders holding a Revolving Commitment hereunder, or,
if the Revolving Commitments have been terminated or have expired, Lenders
having Revolving Obligations outstanding hereunder (taking into account in each
case Participation Interests).

“Revolving Loans” means such term as defined in Section 2.1(a).

“Revolving Obligations” means the Revolving Loans, the LOC Obligations and the
Swingline Loans.

“Revolving Note” or “Revolving Notes” means the promissory notes of the
Borrowers in favor of each of the Revolving Lenders evidencing the Revolving
Loans in substantially the form attached as Schedule 2.8(a)-1, individually or
collectively, as appropriate as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

“SEC” means the Securities and Exchange Commission or any agency or
instrumentality of the United States of America succeeding to the powers and
duties thereof.

“Secured Hedge Agreement” means any Hedge Agreement permitted under Section 8.1
that is entered into by and between either Borrower or any Subsidiary and any
Hedge Bank.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between either Borrower or any Subsidiary and any
Treasury Management Bank.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered into by the Credit Parties
or their Subsidiaries pursuant to which such Person sells, conveys or otherwise
transfers, or grants a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate or any other Person.

“Senior Subordinated Notes” means the senior subordinated notes due 2013 of
Speedway Motorsports in the aggregate original principal amount of $330,000,000
issued pursuant to that certain Indenture dated as of May 16, 2003 among
Speedway Motorsports, as issuer, the Guarantors and U.S. Bank National
Association as trustee. The Senior Subordinated Notes have been redeemed in
their entirety.

 

26



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (c) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (d) the fair value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Speedway Funding” means such term as defined in the introductory paragraph
hereof.

“Speedway Motorsports” means such term as defined in the introductory paragraph
hereof.

“Sprint Cup Race” means a race this is part of NASCAR’s premier point series
championship, currently known as the Sprint Cup Series, as it may be renamed
from time to time.

“Subsidiary” means, as to any Person, (a) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than fifty percent (50%) equity interest at any time. Unless otherwise
provided, “Subsidiary” shall mean a subsidiary of Speedway Motorsports. The term
“Subsidiary” shall not include any Unrestricted Subsidiaries.

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Commitments. The Swingline Sublimit is part of, and not in
addition to, the Revolving Commitments.

“Swingline Lender” means the Administrative Agent.

“Swingline Loan” means such term as defined in Section 2.5(a).

“Swingline Note” means the promissory notes of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans in substantially the form
attached as Schedule 2.8(a)-2, as such promissory notes may be amended,
modified, supplemented, extended, renewed or replaced from time to time.

 

27



--------------------------------------------------------------------------------

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lenders” means Lenders holding a Term Loan Commitment hereunder, or, if
the Term Loan Commitments have been terminated or have expired, Lenders having
any portion of the Term Loan outstanding hereunder (taking into account in each
case Participation Interests pursuant to Section 3.13).

“Term Loan” means the Delayed Draw Term Loan and any Incremental Term Loan.

“Term Note” or “Term Notes” means the promissory notes of the Borrowers in favor
of each of the Term Lenders, if any, evidencing Term Loans in substantially the
form attached as Schedule 2.8(a)-3, individually or collectively, as
appropriate, as such promissory notes may be amended, restated, modified,
supplemented, extended, renewed or replaced from time to time.

“Termination Date” means February 1, 2018; provided, however, that if such date
is not a Business Day, the Termination Date shall be the preceding Business Day.

“Threshold Requirement” means such term as defined in Section 7.12(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LOC Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Treasury Management Bank” means any Person in its capacity as a party to a
Treasury Management Agreement with either Borrower or any Subsidiary provided
that (a) at the time such Person enters into such Treasury Management Agreement,
such Person is a Lender or an Affiliate of a Lender, or (b) such Treasury
Management Agreement exists on the Closing Date and such Person is a Lender or
an Affiliate of a Lender on the Closing Date.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

28



--------------------------------------------------------------------------------

“Unreimbursed Amount” means such term as defined in Section 2.4(d)(i).

“Unrestricted Subsidiaries” means, collectively, Oil-Chem, NewCo and each
subsidiary thereof.

“Upfront Fee” means such term as defined in Section 3.5(e).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

1.2 Computation of Time Periods.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

1.3 Computation of Interest and Fee; Pro Forma Calculations; Accounting Terms;
Retroactive Adjustments of Applicable Percentage.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 3.14(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.1
hereof (or, prior to the delivery of the first financial statements pursuant to
Section 7.1 hereof, consistent with the financial statements as of December 31,
2011); provided, however, if (a) Speedway Motorsports shall object in writing to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or in replacement thereof (including, without limitation, as a
result of the adoption of the International Financial Reporting Standards by any
governmental or professional body) or (b) the Administrative Agent or the
Required Lenders shall so object in writing within thirty (30) days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by Speedway
Motorsports to the Lenders as to which no such objection shall have been made.

 

29



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, determination of (i) the
applicable pricing level under the definition of “Applicable Percentage” and
(ii) compliance with the financial covenants hereunder shall be made on a Pro
Forma Basis.

(d) If, as a result of any restatement of or other adjustment to the financial
statements of the Speedway Motorsports or for any other reason, the Borrowers or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrowers as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Lender, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Sections 2.4(d)(iii),
2.4(i) or 2.7(c) or under Section 9. The Borrowers’ obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.

1.4 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Documents related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.5 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 2

CREDIT FACILITY

2.1 Credit Facilities.

(a) Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrowers from time to time from the Closing Date until the
Termination Date, or such earlier date as the Revolving Commitments shall have
been terminated as provided herein for the purposes hereinafter set forth;
provided, however, that the sum of the aggregate principal amount of outstanding
Revolving Loans shall not exceed the Revolving Committed Amount and; provided,
further, (i) with regard to each Revolving Lender individually, such Lender’s
share of outstanding Revolving Obligations shall not exceed such Lender’s
Revolving Commitment Percentage of the Revolving Committed Amount, (ii) with
regard to the Revolving Lenders collectively, the aggregate

 

30



--------------------------------------------------------------------------------

principal amount of outstanding Revolving Obligations shall not exceed ONE
HUNDRED MILLION DOLLARS ($100,000,000) (as such aggregate maximum amount may
from time to time be increased pursuant to Section 2.6 or reduced as provided in
Section 3.4, the “Revolving Committed Amount”) and (iii) with regard to the
Revolving Lenders collectively, the aggregate principal amount of the Revolving
Obligations shall not exceed the Revolving Committed Amount. Revolving Loans may
consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as the
Borrowers may request and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, that no more than six Eurodollar Loans
shall be outstanding hereunder at any time with respect to Revolving Loans. For
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they begin on the same date and
have the same duration, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period.

(b) Delayed Draw Term Loan Subject to the terms and conditions set forth herein,
each Lender severally agrees to make its portion of a term loan (the “Delayed
Draw Term Loan”) to the Borrowers in Dollars in one advance at any time during
the Availability Period in an amount not to exceed such Lender’s Delayed Draw
Term Loan Commitment; provided, however, (x) before the advance of the Delayed
Draw Term Loan may be made under this Section 2.1(b), the Chief Financial
Officer of Speedway Motorsports and the President of Speedway Funding shall have
delivered to the Administrative Agent a certificate demonstrating that, upon
giving effect to the Delayed Draw Term Loan on a Pro Forma Basis, the Credit
Parties would be in compliance with the financial covenants set forth in
Section 7.11 as of the most recent fiscal quarter for which financial statements
of Speedway Motorsports and its Subsidiaries are available. Amounts repaid on
the Delayed Draw Term Loan may not be reborrowed. The Delayed Draw Term Loan may
consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as
further provided herein.

2.2 Borrowings.

(a) Notice of Borrowing. The Borrowers shall request a Loan borrowing by written
notice (or telephone notice promptly confirmed in writing) to the Administrative
Agent not later than 11:00 a.m. on the Business Day prior to the date of the
requested borrowing in the case of Base Rate Loans, and on the third Business
Day prior to the date of the requested borrowing in the case of Eurodollar
Loans. Each such request for borrowing shall be irrevocable and shall specify
(A) that a Revolving Loan or Term Loan, if applicable, is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed and (D) whether the borrowing shall be
comprised of Base Rate Loans, Eurodollar Loans or a combination thereof, and if
Eurodollar Loans are requested, the Interest Period(s) therefor. If any such
Notice of Borrowing shall fail to specify (I) an applicable Interest Period in
the case of a Eurodollar Loan, then such notice shall be deemed to be a request
for an Interest Period of one month, (II) the type of Revolving Loan requested,
then such notice shall be deemed to be a request for a Base Rate Loan hereunder
and (III) whether the borrowing is a Revolving Loan or a Term Loan, then such
notice shall be deemed to be a request for a Revolving Loan. The Administrative
Agent shall give notice to each Revolving Lender or Term Lenders, as
appropriate, before 5:00 p.m. on the day of receipt of each Notice of Borrowing
specifying the contents thereof and each such Lender’s share of any borrowing to
be made pursuant thereto.

 

31



--------------------------------------------------------------------------------

(b) Minimum Amounts. Each Loan borrowing shall be in a minimum aggregate amount
of $1,000,000 and integral multiples of $100,000 in excess thereof (or, with
respect to Revolving Loans, the remaining amount of the Revolving Commitment, if
less).

(c) Advances. Each Lender will make its Commitment Percentage of each Loan
borrowing available to the Administrative Agent for the account of the Borrowers
at the office of the Administrative Agent specified in Schedule 11.1, or at such
other office as the Administrative Agent may designate in writing, by 12:00 noon
on the date specified in the applicable Notice of Borrowing in Dollars and in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrowers by the Administrative Agent by crediting
the account of the Borrowers on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent.

(d) After giving effect to all borrowings of Loans, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect with respect to
Loans.

2.3 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Lenders on the Termination
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swingline Loans. The Borrowers shall repay each Swingline Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swingline Lender and (ii) the Termination Date.

(c) Delayed Draw Term Loan. The Borrowers shall repay the outstanding principal
amount of the Delayed Draw Loan as follows: (i) with respect to the calendar
year 2013, one and one-quarter percent (1.25%) of the aggregate initial
principal amount of the Delayed Draw Term Loan (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 3.3)
on the last Business Day of each full fiscal quarter ending after the borrowing
of the Delayed Draw Term Loan and (ii) with respect to each calendar year after
calendar year 2013, such that five percent (5%) of the aggregate initial
principal amount of the Delayed Draw Term Loan is repaid in equally quarterly
installments in such calendar year (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 3.3), with the
outstanding principal amount of the Delayed Draw Term Loan (together with any
unpaid accrued interest thereon) due and payable in full on the Termination
Date, unless accelerated sooner pursuant to Section 9.2.

(d) Incremental Term Loan. The Borrowers shall repay the outstanding principal
amount of the Incremental Term Loan in the installments on the dates and in the
amounts set forth in the definitive documentation therefor (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 3.3), unless accelerated sooner pursuant to Section 9.2.

2.4 Letter of Credit Subfacility.

(a) Letters of Credit. Subject to the terms and conditions set forth herein,
(i) the Issuing Lender agrees, in reliance upon the agreements of the Lenders
set forth in this Section 2.4, (A) from time to time on any Business Day during
the period from the Closing Date until the

 

32



--------------------------------------------------------------------------------

Termination Date, to issue Letters of Credit in Dollars for the account of
either Borrower or any Subsidiary of either Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (B) to honor drawings under the Letters of Credit; and (ii) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of either Borrower or any Subsidiary of either Borrower and any
drawings thereunder; provided that after giving effect to any LOC Credit
Extension with respect to any Letter of Credit, (x) the aggregate Outstanding
Amount of all Revolving Obligations shall not exceed the aggregate amount of all
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Revolving Commitment Percentage of the
Outstanding Amount of all LOC Obligations, plus such Lender’s Revolving
Commitment Percentage of the Outstanding Amount of all Swingline Loans shall not
exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of the
LOC Obligations shall not exceed the LOC Sublimit. Each request by a Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the LOC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
each Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly each Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(b) Obligation to Issue or Amend.

(i) The Issuing Lender shall not issue any Letter of Credit if:

(A) subject to Section 2.4(c)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Termination Date, unless all the Lenders have approved such expiry date.

(ii) The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
or amending the Letter of Credit, or any Law applicable to the Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance or amendment of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

 

33



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrowers
or such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 3.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LOC Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iii) The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

(iv) The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(v) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters of Credit issued by it
or proposed to be issued by it and LOC Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the Issuing Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Lender.

(c) Procedures for Issuance and Amendment; Auto-Renewal.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the Issuing Lender (with a copy to the
Administrative Agent) in the form of a Letter of Credit application,
appropriately completed and signed by such Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the Issuing
Lender, by personal delivery or by any other means acceptable to the Issuing
Lender. Such Letter of Credit application must be

 

34



--------------------------------------------------------------------------------

received by the Issuing Lender and the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the Issuing
Lender may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
application shall specify in form and detail satisfactory to the Issuing Lender:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) such other matters as the Issuing Lender may require; and
(H) the purpose and nature of the requested Letter of Credit. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit application shall specify in form and detail satisfactory to the Issuing
Lender (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Lender may
require.

(ii) Promptly after receipt of any Letter of Credit application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application from a Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Upon receipt by the Issuing Lender of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuing Lender shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Issuing Lender’s usual and customary business practices. Immediately
upon the issuance of each Letter of Credit, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Revolving Commitment Percentage of such
Letter of Credit.

(iii) If the Borrowers so request in any applicable Letter of Credit
application, the Issuing Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Lender to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Renewal Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrowers shall not be required to make a
specific request to the Issuing Lender for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Issuing Lender to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Termination Date; provided, however, that the Issuing Lender shall not
permit any such renewal if (A) the Issuing Lender has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Renewal Notice Date (1) from the Administrative Agent that
Revolving Lenders holding more than fifty percent (50%) of the Revolving
Commitments have elected not to

 

35



--------------------------------------------------------------------------------

permit such renewal or (2) from the Administrative Agent, any Revolving Lender
or Credit Party that one or more of the applicable conditions specified in
Section 5.2 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(d) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the Issuing Lender shall notify
the applicable Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the Issuing Lender under a Letter of
Credit (each such date, an “Honor Date”), the Borrowers shall reimburse the
Issuing Lender through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrowers fail to so reimburse the Issuing Lender by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Commitment Percentage
thereof. In such event, the Borrowers shall be deemed to have requested a
borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2(b) for the principal amount of Base Rate Loans, the
amount of the unutilized portion of the aggregate Revolving Commitments or the
conditions set forth in Section 5.2. Any notice given by the Issuing Lender or
the Administrative Agent pursuant to this Section may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Revolving Lender (including the Revolving Lender acting as Issuing
Lender) shall upon any notice pursuant to Section 2.4(d)(i) make funds available
and the Administrative Agent may apply Cash Collateral for this purpose to the
Administrative Agent for the account of the Issuing Lender at the Administrative
Agent’s Office in an amount equal to its Revolving Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.4(d)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Lender.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Base Rate Loans for any reason, the Borrowers shall be deemed to
have incurred from the Issuing Lender an LOC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LOC Borrowing Borrowers
promise to pay (together with interest) and shall bear interest at the Default
Rate. In such event, each Revolving Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.4(d)(ii) shall be
deemed payment in respect of its participation in such LOC Borrowing and shall
constitute an LOC Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.4.

 

36



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Loan or LOC Advance
pursuant to this Section to reimburse the Issuing Lender for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Revolving
Commitment Percentage of such amount shall be solely for the account of the
Issuing Lender.

(v) Each Revolving Lender’s obligation to make Revolving Loans or LOC Advances
to reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section, shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the Issuing
Lender, the Borrowers or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, (C) non-compliance
with the conditions set forth in Section 5.2, or (D) any other occurrence, event
or condition, whether or not similar to any of the foregoing. No such making of
an LOC Advance shall relieve or otherwise impair the obligation of the Borrowers
to reimburse the Issuing Lender for the amount of any payment made by the
Issuing Lender under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section by the time
specified herein, the Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender at a
rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Issuing Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(e) Repayment of Participations.

(i) At any time after the Issuing Lender has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s LOC Advance in
respect of such payment in accordance with Section 2.4(d), if the Administrative
Agent receives for the account of the Issuing Lender any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrowers or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Revolving Commitment Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s LOC Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.4(d)(i) is required to be returned under
any of the circumstances described in Section 3.15 (including pursuant to any
settlement entered into by the Issuing Lender in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the Issuing
Lender its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

37



--------------------------------------------------------------------------------

(f) Obligations Absolute. The obligation of the Borrowers to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
LOC Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) waiver by the Issuing Lender of any requirement that exists for the Issuing
Lender’s protection and not the protection of the Borrowers or any waiver by the
Issuing Lender which does not in fact materially prejudice the Borrowers;

(ii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(iii) any payment made by the Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(iv) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;

(v) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Lender or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(vi) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(vii) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or other applicable insolvency or
debtor relief law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the Issuing Lender. The Borrowers shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.

 

38



--------------------------------------------------------------------------------

(g) Role of Issuing Lender. Each Revolving Lender and the Borrowers agree that,
in paying any drawing under a Letter of Credit, the Issuing Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, any Agent Parties nor any of the respective correspondents,
participants or assignees of the Issuing Lender shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, or Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Revolving
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit application. The Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Issuing Lender, any Agent Parties,
nor any of the respective correspondents, participants or assignees of the
Issuing Lender, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.4(f); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the Issuing Lender, and the Issuing Lender may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers that the Borrowers
prove were caused by the Issuing Lender’s willful misconduct or gross negligence
or the Issuing Lender’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason. The Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(h) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Lender and the applicable Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit. Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to the applicable Borrower for, and the Issuing Lender’s rights and
remedies against the applicable Borrower shall not be impaired by, any action or
inaction of the Issuing Lender required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Credit Agreement, including the Law or any order of a jurisdiction where
the Issuing Lender or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

39



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as set
forth in Section 3.5(c).

(j) Conflict with Letter of Credit Documents. In the event of any conflict
between the terms hereof and the terms of any LOC Document, the terms hereof
shall control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit. Each of the Borrowers hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrowers, and that each of the Borrower’s businesses derive substantial
benefits from the businesses of such Subsidiaries.

2.5 Swingline Loan Subfacility.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender may, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.5 and in its sole discretion, make certain
revolving credit loans to the Borrowers (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) at any time and from time to time, during
the period from the Closing Date until the Termination Date for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Sublimit, and
(ii) the sum of the aggregate principal amount of Revolving Obligations
outstanding at any time shall not exceed the Revolving Committed Amount.
Swingline Loans hereunder shall be made as Base Rate Loans in accordance with
the provisions of this Section 2.5, and may be repaid and reborrowed in
accordance with the provisions hereof.

(b) Swingline Loan Advances.

(i) Notices; Disbursement. The Borrowers shall request a Swingline Loan advance
hereunder by written notice (or telephone notice promptly confirmed in writing)
to the Swingline Lender not later than 11:00 a.m. on the Business Day of the
requested Swingline Loan advance. Each such notice shall be irrevocable and
shall specify (A) that a Swingline Loan advance is requested, (B) the date of
the requested Swingline Loan advance (which shall be a Business Day), (C) the
principal amount of the Swingline Loan advance requested and (D) that all of the
conditions set forth in Section 5.2 are then satisfied. Each Swingline Loan
shall be made as a Base Rate Loan and shall have such maturity date as the
Swingline Lender and the Borrowers shall agree upon receipt by the Swingline
Lender of any such notice from the Borrowers. The Swingline Lender shall
initiate the transfer of funds representing the Swingline Loan advance to the
Borrowers by 3:00 p.m. on the Business Day of the requested borrowing.

(ii) Minimum Amounts. Each Swingline Loan advance shall be in a minimum
principal amount of $500,000 and in integral multiples of $100,000 in excess
thereof.

(iii) Repayment of Swingline Loans. The Borrowers shall repay each Swingline
Loan on the earlier to occur of (A) the date fifteen (15) Business Days after
such Swingline Loan is made or (B) the Termination Date. The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Borrowers,
demand repayment

 

40



--------------------------------------------------------------------------------

of their Swingline Loans by way of a Revolving Loan advance, in which case the
Borrowers shall be deemed to have requested a Revolving Loan advance comprised
solely of Base Rate Loans in the amount of such Swingline Loans; provided,
however, that any such demand shall be deemed to have been given one Business
Day prior to the Termination Date and on the date of the occurrence of any Event
of Default described in Section 9.1 and upon acceleration of the Indebtedness
hereunder and the exercise of remedies in accordance with the provisions of
Section 9.2. Each Revolving Lender, if so directed by the Administrative Agent
in writing, hereby irrevocably agrees to make its pro rata share of each such
Revolving Loan in the amount, in the manner and on the date specified in the
preceding sentence notwithstanding (I) the amount of such borrowing may not
comply with the minimum amount for advances of Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 5.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loan to be made by
the time otherwise required hereunder, (V) whether the date of such borrowing is
a date on which Revolving Loans are otherwise permitted to be made hereunder or
(VI) any termination of the Revolving Commitments relating thereto immediately
prior to or contemporaneously with or after such borrowing. In the event that
any Revolving Loan cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to either of the Borrowers or
any other Credit Party), then each Revolving Lender hereby agrees that it shall
upon written notice of the unavailability of a Revolving Loan and request for
participation purchase (as of the date such borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrowers on or after
such date and prior to such purchase) from the Swingline Lender such
Participation Interests in the outstanding Swingline Loans as shall be necessary
to cause each such Lender to share in such Swingline Loans ratably based upon
its Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 3.4), provided that all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interests are purchased.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.7(c),
each Swingline Loan shall bear interest at per annum rate equal to the Base Rate
plus the Applicable Percentage. Interest on Swingline Loans shall be payable in
arrears on each applicable Interest Payment Date (or at such other times as may
be specified herein). The Swingline Lender shall be responsible for invoicing
the Borrowers for interest on the Swingline Loans. Until each Revolving Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.5 to
refinance such Lender’s Revolving Commitment Percentage of any Swingline Loan,
interest in respect of such Revolving Commitment Percentage shall be solely for
the account of the Swingline Lender.

(d) Payments Directly to Swingline Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 

41



--------------------------------------------------------------------------------

2.6 Incremental Loan Facilities.

Subject to the terms and conditions set forth herein, the Borrowers may at any
time after the Closing Date, upon notice to the Administrative Agent, establish
additional credit facilities (the “Incremental Loan Facilities”) by increasing
the Revolving Commitments or establishing a term loan (an “Incremental Term
Loan”), or some combination thereof; provided that:

(a) the aggregate principal amount of all Incremental Loan Facilities shall not
exceed One Hundred Million Dollars ($100,000,000);

(b) no Default or Event of Default shall exist and be continuing;

(c) any such increase shall be in a minimum aggregate principal amount of
$20,000,000 and integral multiples of $10,000,000 in excess thereof (or the
remaining amount, if less);

(d) with respect to any Incremental Term Loan established pursuant to this
Section 2.6, the average life to maturity shall be coterminous with or later
than the Termination Date;

(e) the conditions to the making of a Loan set forth in Section 5.2 shall be
satisfied;

(f) after giving effect to any increase in the Revolving Commitments pursuant to
this Section 2.6 (and assuming that all revolving commitments are fully drawn)
and/or the establishment of any Incremental Term Loan, the Borrowers shall be in
compliance with the 2009 Senior Notes, the 2011 Senior Notes, any Additional
Senior Debt, any Additional Subordinated Debt and any other senior unsecured
notes or senior subordinated notes and their related indentures;

(g) the Borrowers shall pay any applicable upfront and/or arrangement fees; and

(h) the Borrowers shall obtain commitments for the amount of the increase in the
Revolving Commitment or for any Incremental Term Loan pursuant to this
Section 2.6 from existing Lenders (provided that no existing Lender shall have
any obligation to increase its Revolving Commitments hereunder or provide any
portion of any such Incremental Term Loan) or other commercial banks or
financial institutions that would constitute an Eligible Assignee that are
reasonably acceptable to the Administrative Agent (and with respect to any
increase in the Revolving Commitments, the Issuing Lender and the Swingline
Lender), provided that such other commercial banks and financial institutions
join in this Credit Agreement as Lenders by joinder agreement or other
arrangement reasonably acceptable to the Administrative Agent. In connection
with any such increase in the Revolving Commitments or the establishment of
Incremental Term Loan Commitments pursuant to this Section 2.6, Schedule 2.1(a)
shall be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Borrowers will provide supporting corporate resolutions,
legal opinions, promissory notes and other items as may be reasonably requested
by the Administrative Agent and the new Lenders (including the existing Lenders
that are increasing their commitments) in connection therewith.

This Credit Agreement and the other Credit Documents may be amended with the
written consent of the Credit Parties and the Administrative Agent for the
purpose of including and establishing an Incremental Loan Facility permitted
hereunder.

In connection with the establishment of any Incremental Loan Facility, (A) none
of the Joint Lead Arrangers shall have any obligation to arrange for or assist
in arranging for any Incremental Loan Facility without its prior written
approval and shall be subject to such conditions, including fee arrangements, as
may be provided in connection therewith, (B) none of the Lenders, including Bank
of America, shall have any obligation to provide commitments or loans for any
Incremental Loan Facility without its prior written approval and (C) Schedule
2.1(a) will be revised to reflect the Lenders, Loans, Commitments, committed
amounts and Commitment Percentages after giving effect to the establishment of
any Incremental Loan Facility.

 

42



--------------------------------------------------------------------------------

2.7 Interest.

(a) Subject to the provisions of Section 2.7(c), (i) each Eurodollar Loan
comprising all or a part of a Revolving Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Percentage; and (ii) each Base Rate Loan comprising all or a part of a Revolving
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage.

(b) Subject to the provisions of Section 2.7(c), (i) each Eurodollar Loan or
Base Rate comprising all or a part of a Term Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal as set forth in the documentation executed in connection with the
applicable Incremental Loan Facility.

(c) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.8 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the

 

43



--------------------------------------------------------------------------------

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.8(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

SECTION 3

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

3.1 [Reserved].

3.2 Extension and Conversion.

The Borrowers shall have the option on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another type; provided, however, that (i) except as provided in
Section 3.8, Eurodollar Loans may be converted into Base Rate Loans only on the
last day of the Interest Period applicable thereto, (ii) Eurodollar Loans may be
extended, and Base Rate Loans may be converted into Eurodollar Loans, only if no
Default or Event of Default is in existence on the date of extension or
conversion, (iii) Loans extended as, or converted into, Eurodollar Loans shall
be subject to the terms of the definition of “Interest Period” set forth in
Section 1.1 and shall be in such minimum amounts as provided in Section 2,
(iv) no more than six separate Eurodollar Loans shall be outstanding hereunder
at any time with respect to the Revolving Loans and no more than six separate
Eurodollar Loans shall be outstanding hereunder at any time with respect to any
Term Loan, if applicable, and (v) any request for extension or conversion of a
Eurodollar Loan which shall fail to specify an Interest Period shall be deemed
to be a request for an Interest Period of one month. Each such extension or
conversion shall be effected by the Borrowers by giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:00 a.m. on the Business Day of, in the case of
the conversion of a Eurodollar Loan into a Base Rate Loan and on the third
Business Day prior to, in the case of the extension of a Eurodollar Loan as, or
conversion of a Base Rate Loan into, a Eurodollar Loan, the date of the proposed
extension or conversion, specifying the date of the proposed extension or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto. Each request for extension or conversion
shall constitute a representation and warranty by the Borrowers of the matters
specified in subsections (ii), (iii), (iv), (v) and (vi) of Section 5.2. In the
event the Borrowers fail to request extension or conversion of any Eurodollar
Loan in accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such Loan shall be automatically
converted into a Base Rate Loan at the end of the Interest Period applicable
thereto. The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.

 

44



--------------------------------------------------------------------------------

3.3 Prepayments.

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three (3) Business
Days’ prior written notice to the Administrative Agent specifying the applicable
Loans to be prepaid, (ii) any prepayment of Eurodollar Loans will be accompanied
by accrued interest thereon and subject to Section 3.11; and (iii) each such
partial prepayment of Loans shall be in a minimum principal amount of $1,000,000
and integral multiples of $100,000 in excess thereof. Each such notice of
voluntary prepayment shall be irrevocable and shall specify the date and amount
of prepayment and the Loans that are to be prepaid. The Administrative Agent
will give prompt notice to the Lenders of any prepayment on the Loans and each
Lender’s interest therein. Subject to Section 3.18, each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective
Commitment Percentages. Subject to the foregoing terms, (A) voluntary
prepayments on Revolving Loans shall be applied to outstanding Revolving Loans
as the Borrowers may elect and (B) voluntary prepayments on any Term Loan, if
applicable, shall be applied to the remaining principal amortization
installments in inverse order of maturity. Within the foregoing parameters for
application, voluntary prepayments shall be applied first to Base Rate Loans and
then to Eurodollar Loans. Voluntary prepayments on the Revolving Loans may be
reborrowed in accordance with the provisions hereof. Such voluntary prepayments
shall not reduce the Revolving Committed Amount. Amounts prepaid on the Term
Loans, if applicable, may not be reborrowed.

(b) Mandatory Prepayments.

(i) Overadvance. If at any time (A) the aggregate principal amount of the
Revolving Obligations exceeds the Revolving Committed Amount, (B) the aggregate
amount of LOC Obligations shall exceed the aggregate LOC Sublimit, or (C) the
aggregate amount of Swingline Loans shall exceed the Swingline Sublimit, the
Borrowers jointly and severally promise to prepay immediately upon demand the
outstanding principal balance on the Revolving Loans or provide Cash Collateral
in the manner and in an aggregate amount necessary to eliminate such excess in
respect of the LOC Obligations. In the case of a mandatory prepayment required
on account of subsection (B) in the foregoing sentence, the amount required to
be paid shall serve to temporarily reduce the Revolving Committed Amount (for
purposes of borrowing availability hereunder, but not for purposes of
computation of fees) by the amount of the payment required until such time as
the situation shall no longer exist. Payments hereunder shall be applied first
to the Revolving Loans and Swingline Loans and then to a Cash Collateral account
in respect of the LOC Obligations.

(ii) Asset Dispositions. The Obligations shall be immediately prepaid as
hereafter provided in an amount equal to one hundred percent (100%) of the Net
Cash Proceeds received from any Asset Disposition to the extent (A) such Net
Cash Proceeds are not reinvested in the same or similar property or assets
within six (6) months of the date of such Asset Disposition, and (B) the
aggregate amount of such Net Cash Proceeds not reinvested in accordance with the
foregoing clause (A) shall exceed $5,000,000 in any fiscal year.

(iii) Debt Transactions. The Obligations shall be immediately prepaid as
hereafter provided in an amount equal to one hundred percent (100%) of the Net
Cash Proceeds received from any Debt Transaction.

 

45



--------------------------------------------------------------------------------

(iv) Application. All prepayments made pursuant to Sections 3.3(b)(ii) and
(iii) shall be accompanied by accrued interest thereon and subject to
Section 3.11 and shall be applied (A) first, pro rata to the Delayed Draw Term
Loan and any Incremental Term Loan until each is paid in full, with application
to the principal amortization installments thereof in inverse order of maturity,
second, to Swingline Loans, and third, to Revolving Loans, in each case to Base
Rate Loans and then to Eurodollars Loans in direct order of Interest Period
maturities. Prepayments on the Revolving Obligations under Sections 3.3(b)(ii)
and (iii) shall permanently reduce the Revolving Committed Amount.

(c) Notice. The Borrowers will provide notice to the Administrative Agent of any
prepayment by 11:00 a.m. on the date of prepayment. Amounts paid on the Loans
under subsection (a) and (b)(i) hereof may be reborrowed in accordance with the
provisions hereof.

3.4 Termination and Reduction of Commitments.

The Borrowers may from time to time permanently reduce or terminate the
aggregate Revolving Committed Amount or the Delayed Draw Term Loan Commitments
in whole or in part (in minimum aggregate amounts of $10,000,000 (or, if less,
the full remaining amount of the Revolving Committed Amount or the Term Loan
Commitments, as applicable)) upon five (5) Business Days’ prior written notice
from the Borrowers to the Administrative Agent; provided, however, no such
termination or reduction shall be made which would reduce the Revolving
Committed Amount to an amount less than the aggregate principal amount of
Revolving Obligations outstanding. The Revolving Commitments of the Revolving
Lenders shall automatically terminate on the Termination Date. The Delayed Draw
Term Loan Commitments shall terminate upon expiration of the Availability
Period. The Administrative Agent shall promptly notify each of the Lenders of
receipt by the Administrative Agent of any notice from the Borrowers pursuant to
this Section 3.4. Any reduction of Commitments shall be applied to the
applicable Commitment of each Lender according to its Term Loan Commitment
Percentage or Revolving Commitment Percentage, as applicable. All fees accrued
until the effect date of any termination of Commitments shall be paid in full on
the effective date of such termination.

3.5 Fees.

(a) Commitment Fee. In consideration of the Revolving Commitments hereunder, the
Borrowers agree to pay the Administrative Agent for the ratable benefit of the
Revolving Lenders in accordance with such Lender’s Revolving Commitment
Percentage a commitment fee (the “Commitment Fee”) equal to the Applicable
Percentage per annum on the actual daily unused amount of the Revolving
Committed Amount for the applicable period; provided that (i) no commitment fees
shall accrue on the Revolving Commitment in favor of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender and (ii) any commitment fee accrued
with respect to the Revolving Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender For the purposes hereof Swingline Loans shall not be
considered usage under the Revolving Commitments. The Commitment Fee shall be
payable (i) quarterly in arrears on the last Business Day of each March, June,
September and December, beginning with the first such date to occur after the
Closing Date and (ii) on the Termination Date. For purposes of clarification,
Swingline Loans shall not be considered outstanding for purposes of determining
the unused portion of the Revolving Commitment Amount.

 

46



--------------------------------------------------------------------------------

(b) Delayed Draw Term Loan Commitment Fee. The Borrowers shall pay to the
Administrative Agent, for the account of each Lender in accordance with its Term
Loan Commitment Percentage, a delayed draw term loan commitment fee (the
“Delayed Draw Term Loan Commitment Fee”) in Dollars at a rate per annum equal to
the product of (i) the Applicable Percentage for such period times (ii) the
Delayed Draw Term Loan Commitment of such Lender, subject to adjustment as
provided in Section 1.3. The Delayed Draw Term Loan Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article V is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period; provided, that
(A) no Delayed Draw Term Loan Commitment Fee shall accrue on the Delayed Draw
Term Loan Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any Delayed Draw Term Loan Commitment Fee accrued with
respect to the Delayed Draw Term Loan Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrowers so long as such Lender shall
be a Defaulting Lender.

(c) Letter of Credit Fees.

(i) Letter of Credit Issuance Fee. In consideration of the issuance of Letters
of Credit hereunder, the Borrowers jointly and severally promise to pay to the
Administrative Agent for the ratable benefit of the Revolving Lenders in
accordance with such Lender’s Revolving Commitment Percentage a fee (the “Letter
of Credit Fee”) in an amount equal to (i) with respect to each commercial Letter
of Credit, the Applicable Percentage for the Letter of Credit Fee times the
daily amount available to be drawn under such Letter of Credit and (ii) with
respect to each standby Letter of Credit, the Applicable Percentage for the
Letter of Credit Fee times the actual daily maximum amount available to be drawn
under each standby Letter of Credit computed at a per annum rate for each day
from the date of issuance to the date of expiration; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 2.4 shall be payable, to the maximum extent permitted by applicable Law,
to the other Lenders in accordance with the upward adjustments in their
respective Revolving Commitment Percentages allocable to such Letter of Credit
pursuant to Section 3.18(a)(iv), with the balance of such fee, if any, payable
to the Issuing Lender for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4. The Letter
of Credit Fee will be payable quarterly in arrears on the 15th day of each
January, April, July and October for the immediately preceding fiscal quarter
(or a portion thereof), commencing with the first such date to occur after the
Closing Date. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(ii) Issuing Lender Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above, the Borrowers jointly and severally promise to
pay, to the Issuing Lender for its own account without sharing by the other
Lenders the letter of credit fronting and negotiation fees agreed to by the
Borrowers and the Issuing Lender from time to time and the customary charges
from time to time of the Issuing Lender with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the “Issuing Lender Fees”).

 

47



--------------------------------------------------------------------------------

(d) Administrative Fees. The Borrowers jointly and severally promise to pay to
the Administrative Agent, for its own account and for the account of Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as applicable, the annual
administrative fee, structuring fee and other fees referred to in the Agent’s
Fee Letter (collectively, the “Agent’s Fees”).

(e) Upfront Fees. The Borrowers jointly and severally promise to pay to the
Administrative Agent for the benefit of the Lenders in immediately available
funds on or before the Closing Date an upfront fee (the “Upfront Fee”) as
outlined in that certain letter agreement dated as of January 17, 2013 by and
among the Joint Lead Arrangers, the Lead Banks (as defined therein) and the
Borrowers.

3.6 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the Issuing
Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in a Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.10 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the Issuing Lender of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Lender, the Borrowers will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments of such Lender or the
Loans

 

48



--------------------------------------------------------------------------------

made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the Issuing Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the
Issuing Lender, as the case may be, delivers to the Borrowers a certificate for
reimbursement as provided in Section 3.6(c) (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.7 Inability To Determine Interest Rate.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, (b) adequate and reasonable means do not exist for determining
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan or in connection with an existing or proposed Base Rate
Loan or (c) the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Loans shall be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.8 Illegality.

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans in Dollars,
or to determine or charge interest rates based upon the Eurodollar Rate, or

 

49



--------------------------------------------------------------------------------

any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, from the date of such notice to the
date such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist:

(a) any obligation of such Lender to make or continue Eurodollar Loans in
Dollars or to convert Base Rate Loans to Eurodollar Loans in Dollars shall be
suspended and the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay such Eurodollar Loans or convert all
Eurodollar Loans of such Lender to Base Rate Loans (with the Base Rate
determined other than by reference to the Eurodollar Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans; and

(b) if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, then all Base Rate Loans shall
accrue interest at a Base Rate determined without reference to the Eurodollar
Rate.

Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

3.9 Requirements of Law.

If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):

(a) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit or any Eurodollar Loans made by it or its obligation to
make Eurodollar Loans, or change the basis of taxation of payments to such
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.10 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender) and changes in taxes
measured by or imposed upon the overall net income, or franchise tax (imposed in
lieu of such net income tax), of such Lender or its applicable lending office,
branch, or any affiliate thereof); or

(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(c) shall impose on such Lender any other condition (excluding any tax of any
kind whatsoever); and the result of any of the foregoing is to increase the cost
to such Lender, by an amount which such Lender deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or to reduce any
amount receivable hereunder in respect thereof;

 

50



--------------------------------------------------------------------------------

then, in any such case, upon notice to the Borrowers from such Lender, through
the Administrative Agent, in accordance herewith, the Borrowers shall be jointly
and severally obligated to pay promptly to such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable, provided that, in any such case, the Borrowers may
elect to convert the Eurodollar Loans made by such Lender hereunder to Base Rate
Loans by giving the Administrative Agent at least one (1) Business Day’s notice
of such election, in which case the Borrowers shall be jointly and severally
obligated to pay promptly to such Lender, upon demand, without duplication, such
amounts, if any, as may be required pursuant to Section 3.11. If any Lender
becomes entitled to claim any additional amounts pursuant to this subsection, it
shall provide prompt notice thereof to the Borrowers through the Administrative
Agent, certifying (x) that one of the events described in this paragraph (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender, through the
Administrative Agent, to the Borrowers shall be conclusive and binding on the
parties hereto in the absence of manifest error. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

3.10 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require either a Credit Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such laws as determined by the applicable
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

51



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each of the
Credit Parties shall, and do hereby, indemnify the Administrative Agent, each
Lender and the Issuing Lender, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Credit Parties or the Administrative Agent or paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Credit Parties shall also, and do hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or the Issuing Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrowers by a Lender or the Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the Issuing Lender shall, and does hereby, indemnify, and shall make payment
in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the Issuing Lender (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to the failure of such Lender or Issuing Lender to comply with the
provisions of Section 11.3(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or Issuing Lender, in
each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Lender by the Administrative Agent or any Credit Party shall
be conclusive absent manifest error. Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
this Credit Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Credit Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Credit Party or
the Administrative Agent to a Governmental Authority as provided in this
Section 3.10, such Credit Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Credit

 

52



--------------------------------------------------------------------------------

Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by law to report such payment or other evidence of such payment
reasonably satisfactory to such Credit Party or the Administrative Agent, as the
case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrowers and to the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent, as will
permit the Borrowers or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrowers pursuant to this Credit Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.10(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if either Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 that will enable the Borrowers or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Credit Document shall deliver to the Borrowers and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Credit Agreement (and from time to time thereafter upon the request
of the Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(I) executed originals of IRS Form W-8BEN claiming eligibility for benefits of
an income tax treaty to which the United States is a party,

(II) executed originals of IRS Form W-8ECI,

 

53



--------------------------------------------------------------------------------

(III) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of either
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers or the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.

(iii) Each Lender shall promptly notify the Borrowers and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If the Administrative Agent, any Lender or the Issuing
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Credit Party or
with respect to which any Credit Party has paid additional amounts pursuant to
this Section, it shall pay to the Credit Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Credit Party under this Section with respect to the Taxes or Other Taxes
giving rise to

 

54



--------------------------------------------------------------------------------

such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Administrative Agent, such Lender or the Issuing Lender, agrees to repay
the amount paid over to the Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the Issuing Lender in the event the Administrative Agent,
such Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

3.11 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall jointly and severally compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also jointly and severally pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.11, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Loan was in fact so funded.

3.12 Pro Rata Treatment.

Except to the extent otherwise provided herein, each Loan, each payment or
prepayment of principal of any Loan (other than Swingline Loans) or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of interest on the Loans or reimbursement obligations arising from
drawings under Letters of Credit, each payment of the Commitment Fee, each
payment of the Letter of Credit Fees, each reduction of the Revolving Committed
Amount and each conversion or extension of any Loan (other than Swingline
Loans), shall be allocated pro rata among the applicable Lenders in accordance
with the respective principal amounts of their outstanding Loans and
Participation Interests.

 

55



--------------------------------------------------------------------------------

3.13 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in LOC Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in LOC Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Credit Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 3.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LOC Obligations or Swingline Loans to any assignee
or participant, other than an assignment to the Borrowers or any of their
Affiliates (as to which the provisions of this Section shall apply).

3.14 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 12:00 noon on the date of such borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a borrowing of Base Rate Loans, that such Lender has made
such share

 

56



--------------------------------------------------------------------------------

available in accordance with and at the time required by Section 2.2) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 3, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable extension of credit set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.5 are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.5 on any date

 

57



--------------------------------------------------------------------------------

required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.5.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

3.15 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under the Bankruptcy Code or any other applicable insolvency or
debtor relief law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

3.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.9, or the Borrowers are required to pay any
additional amount to any Lender, the Issuing Lender or any Governmental
Authority for the account of any Lender or the Issuing Lender pursuant to
Section 3.10, or if any Lender gives a notice pursuant to Section 3.9, then such
Lender or the Issuing Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the Issuing
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.9 or 3.10, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.8, as applicable, and
(ii) in each case, would not subject such Lender or the Issuing Lender, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or the Issuing Lender, as the case may
be. The Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender or the Issuing Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.9, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.10, the Borrowers may replace such Lender in accordance with
Section 11.22.

3.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under

 

58



--------------------------------------------------------------------------------

any Letter of Credit and such drawing has resulted in an LOC Borrowing, or
(ii) if, as of the Termination Date, any LOC Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all LOC Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent, the Issuing Lender or the Swingline Lender, the Borrowers shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 3.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Each of the Borrowers,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.17 or
Sections 2.4, 2.5, 3.3, 3.18 or 9.2 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific LOC
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.3(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 3.17 may be
otherwise applied in accordance with Section 9.3), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

3.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.6.

 

59



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.2), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Lender or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as Speedway
Motorsports may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and Speedway Motorsports, to be held in a non-interest bearing deposit account
and released in order to satisfy obligations of that Defaulting Lender to fund
Loans under this Credit Agreement; sixth, to the payment of any amounts owing to
the Lenders, the Issuing Lender or Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the Issuing Lender
or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to either of the Borrowers as a result of any judgment of a court
of competent jurisdiction obtained by either of the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LOC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LOC Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LOC Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LOC Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in LOC Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 3.18(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 3.5(a) or (b) during or with respect to any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

60



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 3.17.

(B) With respect to any fee payable under Section 3.5(a) or (b) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LOC Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to
Section 3.18(a)(iv) below, (y) pay to the Issuing Lender and Swingline Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LOC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders with
Revolving Commitments in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate outstanding Revolving
Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 3.18(a)(iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.17.

(c) Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be

 

61



--------------------------------------------------------------------------------

necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Commitment Percentages (without giving effect to
Section 3.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 4

GUARANTY

4.1 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender, each Hedge Bank, each Treasury Management
Bank, and each other holder of the Obligations, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the Guarantors will, jointly and severally, promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or the other documents relating to the Obligations,
(a) the obligations of each Guarantor under this Credit Agreement and the other
Credit Documents shall not exceed an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under
applicable Debtor Relief Laws and (b) no Guarantor shall be deemed under this
Article IV to be a guarantor of any obligations under Hedge Agreements with
Hedge Banks if such Guarantor was not an “Eligible Contract Participant” as
defined in § 1a(18) of the Commodity Exchange Act (“CEA”), as further defined
and modified by the final rules issued jointly by the Commodity Futures Trading
Commission and the SEC as published in 77 FR 30596 (May 23, 2012) (as amended,
modified or replaced from time to time, collectively, with the CEA, the “ECP
Rules”), at the time the guaranty of such obligations was entered into, and at
such other relevant time or time as provided in the ECP Rules or otherwise, and
to the extent that the providing of such guaranty by such Guarantor would
violate the ECP Rules or any other applicable law or regulation; provided
however that in determining whether any Guarantor is an “Eligible Contract
Participant” under the ECP Rules, the guaranty of the Obligations of such
Guarantor under this Article IV by a Guarantor that qualifies as an “Eligible
Contract Participant” under § 1a(18)(A)(v)(I) of the CEA shall be taken into
account.

4.2 Obligations Unconditional.

The obligations of the Guarantors under Section 4.1 hereof are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents, or any
other agreement or instrument referred to therein, or any substitution, release
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent

 

62



--------------------------------------------------------------------------------

permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Credit
Documents or any other agreement or instrument referred to therein shall be done
or omitted;

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

4.3 Reinstatement.

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, Attorney
Costs) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

63



--------------------------------------------------------------------------------

4.4 Certain Additional Waivers.

Without limiting the generality of the provisions of this Section 4, each
Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§ 26-7
through 26-9, inclusive. Each Guarantor further agrees that such Guarantor shall
have no right of recourse to security for the Obligations. Each of the
Guarantors further agrees that it shall have no right of subrogation,
reimbursement or indemnity, nor any right of recourse to security, if any, for
the Obligations so long as any amounts payable to the Administrative Agent or
the Lenders in respect of the Obligations shall remain outstanding or any of the
Commitments shall not have expired or been terminated.

4.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 hereof (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of said Section 4.1.

4.6 Guaranty of Payment; Continuing Guarantee.

The guaranty in this Section 4 is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Obligations whenever
arising.

SECTION 5

CONDITIONS

5.1 Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement and to fund
the initial advance hereunder shall be subject to satisfaction of the following
conditions (with all closing deliverables listed below in form and substance
satisfactory to the Administrative Agent and each of the Lenders):

(a) The Administrative Agent shall have received original counterparts of this
Credit Agreement executed by each of the parties hereto;

(b) The Administrative Agent shall have received an appropriate original
Revolving Note for each Lender, executed by each of the Borrowers;

(c) The Administrative Agent shall have received original counterparts of the
Pledge Agreement executed by each of the parties thereto, together with all
stock certificates evidencing the Capital Stock pledged to the Administrative
Agent pursuant to the Pledge Agreement, together with duly executed in blank,
undated stock powers attached thereto (unless, with respect to the pledged
Capital Stock of any Foreign Subsidiary, such stock powers are deemed
unnecessary by the Administrative Agent in its reasonable discretion under the
law of the jurisdiction of incorporation of such Person);

(d) The Administrative Agent shall have received all documents it may reasonably
request relating to the existence and good standing of each of the Credit
Parties, the corporate or other necessary authority for and the validity of the
Credit Documents, and any other matters relevant thereto;

 

64



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received an incumbency certificate for
each of the Borrowers certified by a secretary or assistant secretary to be true
and correct as of the Effective Date.

(f) The Administrative Agent shall have received a certificate executed by the
Vice Chairman and Chief Financial Officer of Speedway Motorsports and President
of Speedway Funding as of the Closing Date (i) calculating the financial
covenants set forth in Section 7.11 as of September 30, 2012 and (ii) certifying
that immediately after giving effect to this Credit Agreement and the other
Credit Documents, (A) no Default or Event of Default exists and (B) the
representations and warranties set forth in Section 6 are true and correct in
all material respects as of the Closing Date;

(g) The Administrative Agent shall have received a legal opinion of Parker Poe
Adams and Bernstein LLP, counsel for the Credit Parties, dated as of the Closing
Date and substantially in the form of Schedule 5.1(g);

(h) The Lenders shall have received and approved (i) a consolidated and
consolidating balance sheet and income statement of Speedway Motorsports and its
Subsidiaries for the fiscal years 2009, 2010 and 2011, together with related
consolidated and consolidating statements of operations and retained earnings
and of cash flows for such fiscal year, setting forth in comparative form
consolidated and consolidating figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and,
as to the consolidated statements only, audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be unqualified, and (ii) a
consolidated and consolidating balance sheet and income statement of Speedway
Motorsports and its Subsidiaries for the fiscal quarter ended September 30,
2012, together with related consolidated and consolidating statements of
operations and retained earnings and of cash flows for such fiscal quarter in
each case setting forth in comparative form consolidated and consolidating
figures for the corresponding period of the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Administrative Agent, and accompanied by a
certificate of the chief executive officer, chief financial officer or president
of Speedway Motorsports to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of Speedway
Motorsports and its Subsidiaries and have been prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments,
including without limitation the addition of footnotes;

(i) No Material Adverse Change shall have occurred since the financial
statements as of December 31, 2011;

(j) The Administrative Agent shall have received copies of insurance policies or
certificates of insurance of the Credit Parties evidencing liability and
casualty insurance meeting the requirements of the Credit Documents;

(k) The Administrative Agent shall have received such other documents,
agreements or information which may be reasonably requested by the
Administrative Agent and/or the Required Lenders;

 

65



--------------------------------------------------------------------------------

(l) The Borrowers and their Subsidiaries shall have repaid all outstanding
Indebtedness, together with unpaid fees and accrued interest, under the Existing
Credit Agreement.

(m) The Administrative Agent shall have received for its own account and for the
accounts of the Lenders, all fees and expenses required by this Credit Agreement
or any other Credit Document to be paid on or before the Closing Date.

Without limiting the generality of the provisions of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to all Extensions of Credit.

The obligations of each Lender to make, convert or extend any Loan (including
the initial Loans) and to issue or extend, or participate in, a Letter of Credit
are subject to satisfaction of the following conditions in addition to
satisfaction on the Closing Date (and on the Closing Date only) of the
conditions set forth in Section 5.1 and satisfaction on the Effective Date of
the conditions set forth in Section 5.2:

(i) The Borrowers shall have delivered, an appropriate Notice of Borrowing,
Notice of Extension/Conversion or LOC Documents;

(ii) The representations and warranties set forth in Section 6 shall be, subject
to the limitations set forth therein, true and correct in all material respects
as of such date (except for those which expressly relate to an earlier date);

(iii) There shall not have been commenced against the Borrowers or any Guarantor
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or any case, proceeding or other action for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed, undischarged or unbonded;

(iv) No Default or Event of Default shall exist and be continuing either prior
to or after giving effect thereto;

(v) There shall not have occurred any Material Adverse Change since the
extension of the last Loan;

(vi) Immediately after giving effect to the making of any such Revolving Loan
(and the application of the proceeds thereof) the sum of Revolving Obligations
outstanding shall not exceed the Revolving Committed Amount, the sum of LOC
Obligations outstanding shall not exceed the LOC Sublimit, and the sum of
Swingline Loans outstanding shall not exceed the Swingline Sublimit; and

(vii) Immediately after giving effect to the making of the Delayed Draw Term
Loan (and the application of the proceeds thereof) the Outstanding Amount of the
Delayed Draw Term Loan shall not exceed the aggregate amount of the Delayed Draw
Term Loan Commitments.

 

66



--------------------------------------------------------------------------------

The delivery of each Notice of Borrowing and each Notice of Extension/Conversion
shall constitute a representation and warranty by the Borrowers of the
correctness of the matters specified in subsections (ii), (iii), (iv), (v) and
(vi) above (and, with respect to any Borrowing of the Delayed Draw Term Loan,
subsection (vii) above).

SECTION 6

REPRESENTATIONS AND WARRANTIES

Each of the Credit Parties hereby represents to the Administrative Agent and
each Lender that:

6.1 Financial Condition.

The audited combined balance sheets, statements of income and statements of cash
flows of Speedway Motorsports for the year ended December 31, 2011 have
heretofore been furnished to each Lender. Such financial statements (including
the notes thereto) (i) have been audited by PricewaterhouseCoopers LLP,
(ii) have been prepared in accordance with GAAP consistently applied throughout
the periods covered thereby and (iii) present fairly (on the basis disclosed in
the footnotes to such financial statements) the combined financial condition,
results of operations and cash flows of Speedway Motorsports and its combined
Subsidiaries as of such date and for such periods. The unaudited interim balance
sheets of Speedway Motorsports and its consolidated Subsidiaries as at the end
of, and the related unaudited interim statements of income and of cash flows
for, the fiscal quarter ended September 30, 2012 have heretofore been furnished
to each Lender. Such interim financial statements, for each such quarterly
period, (i) have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby and (ii) present fairly (on the basis
disclosed in the footnotes to such financial statements) the combined financial
condition, results of operations and cash flows of Speedway Motorsports and its
consolidated Subsidiaries as of such date and for such periods. During the
period from September 30, 2012 to and including the Closing Date, there has been
no sale, transfer or other Asset Disposition by it or any of its Subsidiaries of
any material part of the business or property of Speedway Motorsports and its
consolidated Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other person) material in relation to the combined financial
condition of Speedway Motorsports and its consolidated Subsidiaries, taken as a
whole, in each case which is not reflected in the foregoing financial statements
or in the notes thereto or has not otherwise been disclosed in writing to the
Lenders on or prior to the Closing Date.

6.2 No Change.

Since December 31, 2011, (a) except as and to the extent disclosed on Schedule
6.2(a), there has been no development or event relating to or affecting any of
the Credit Parties which has had or would be reasonably expected to have a
Material Adverse Effect and (b) except as permitted under this Credit Agreement
(if this Credit Agreement were to have been in effect from and after
December 31, 2011), no dividends or other distributions have been declared, paid
or made upon the Capital Stock or other equity interest in any Credit Party nor
has any of the Capital Stock or other equity interest in any Credit Party been
redeemed, retired, purchased or otherwise acquired for value by such Credit
Party.

 

67



--------------------------------------------------------------------------------

6.3 Organization; Existence; Compliance with Law.

(a) Each of the Credit Parties (i) is duly organized, validly existing and is in
good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (iii) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect.

(b) Each of the Credit Parties is in compliance with all material Requirements
of Law.

(c) No Credit Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(d) Each Credit Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

6.4 Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrowers, to borrow
hereunder, and each of the Borrowers has taken all necessary corporate or other
necessary action to authorize the borrowings on the terms and conditions of this
Credit Agreement, and to authorize the execution, delivery and performance of
the Credit Documents to which each is a party. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Credit Party in connection with the execution, delivery,
performance, validity or enforceability of the Credit Documents to which such
Person is a party, except for consents, authorizations, notices and filings
described in Schedule 6.4, all of which have been obtained or made or have the
status described in such Schedule 6.4. This Credit Agreement has been, and each
other Credit Document to which it is a party will be, duly executed and
delivered on behalf the Credit Parties. This Credit Agreement constitutes, and
each other Credit Document to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of such Credit Party,
enforceable against each such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,

 

68



--------------------------------------------------------------------------------

reorganization, fraudulent transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

6.5 No Legal Bar.

Except as previously disclosed in writing to the Lenders on or prior to the
Closing Date, the execution, delivery and performance of the Credit Documents by
the Credit Parties, the borrowings hereunder and the use of the proceeds of the
borrowings hereunder (a) will not violate any Requirement of Law or contractual
obligation of any Credit Party in any respect that would reasonably be expected
to have a Material Adverse Effect, (b) will not result in, or require, the
creation or imposition of any Lien on any of the properties or revenues of any
of the Credit Parties pursuant to any such Requirement of Law or contractual
obligation and (c) will not violate or conflict with any provision of the
articles of incorporation or by-laws of any Credit Party.

6.6 No Material Litigation.

No litigation, investigation, prosecution, proceeding, imposition of fines or
penalties or dispute of, by or before any arbitrator or Governmental Authority
is pending or, to the knowledge of the Credit Parties or their Subsidiaries,
threatened by or against any of the Credit Parties or against their respective
properties or revenues which (a) relates to any of the Credit Documents or any
of the transactions contemplated hereby or thereby or (b) would be reasonably
expected to have a Material Adverse Effect. Set forth on Schedule 6.6 is a
summary of all claims (excluding routine claims for benefits under employee
benefit plans and arrangements), litigation, investigations, prosecutions and
proceedings pending or, to the best knowledge of the Credit Parties, threatened
by or against any of the Credit Parties or their Subsidiaries or against any of
their respective properties or revenues, and none of such actions, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

6.7 No Default.

None of the Credit Parties or their Subsidiaries is in default under or with
respect to any of their contractual obligations in any respect which would be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by the Credit Documents.

6.8 Ownership of Property; Liens.

Each of the Credit Parties and their Subsidiaries has good record and marketable
title in fee simple to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien, except for
Permitted Liens or, with respect to property of a Subsidiary which is not a
Credit Party, such Lien would not reasonably be likely to have a Material
Adverse Effect.

6.9 Intellectual Property.

Each of the Credit Parties and their Subsidiaries owns, or has the legal right
to use, all United States trademarks, tradenames, copyrights, technology,
know-how and processes necessary for each of them to conduct its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or have such legal right to use would not be reasonably expected to have
a Material Adverse Effect. Except as provided on Schedule 6.9, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness

 

69



--------------------------------------------------------------------------------

of any such Intellectual Property, nor does any Credit Party know of any such
claim, and the use of such Intellectual Property by the Credit Parties and their
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that in the aggregate would not be reasonably expected
to have a Material Adverse Effect.

6.10 No Burdensome Restrictions.

No Requirement of Law or contractual obligation of any Credit Party or any of
their Subsidiaries would be reasonably expected to have a Material Adverse
Effect.

6.11 Taxes.

Except as disclosed on Schedule 6.11 hereof, each of the Credit Parties and
their Subsidiaries has filed or caused to be filed all United States federal
income tax returns and all other material tax returns which, to the knowledge of
any Credit Party, are required to be filed and has paid (a) all taxes shown to
be due and payable on said returns or (b) all taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any (i) taxes, fees or other
charges with respect to which the failure to pay, in the aggregate, would not
have a Material Adverse Effect or (ii) taxes, fees or other charges the amount
or validity of which are currently being contested and with respect to which
reserves in conformity with GAAP have been provided on the books of such Credit
Party or Subsidiary, as the case may be; and no tax Lien has been filed, and, to
the knowledge of any of the Credit Parties, no claim is being asserted, with
respect to any such tax, fee or other charge.

6.12 ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or is properly relying
on the current IRS opinion letter issued with respect to a duly adopted
prototype or volume submitter document and, to the best knowledge of the
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each of the Borrowers and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

70



--------------------------------------------------------------------------------

6.13 Governmental Regulations, Etc.

(a) No part of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any “margin stock” within the meaning
of Regulation U. If requested by any Lender or the Administrative Agent, the
Borrowers will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form U-1 (or
any successor thereto) referred to in said Regulation U. No indebtedness being
reduced or retired out of the proceeds of the Loans was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U. “Margin stock” within the meaning of Regulation U does not
constitute more than twenty-five percent (25%) of the value of the consolidated
assets of Speedway Motorsports and its Subsidiaries. None of the transactions
contemplated by this Credit Agreement (including, without limitation, the direct
or indirect use of the proceeds of the Loans) will violate or result in a
violation of the Securities Act of 1933, as amended, or the Exchange Act or
regulations issued pursuant thereto, or Regulation U.

(b) None of the Credit Parties or their Subsidiaries is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, and is not controlled by such a company.

(c) No director, executive officer or principal shareholder of any Credit Party
or any Subsidiary is a director, executive officer or principal shareholder of
any Lender. For the purposes hereof the terms “director”, “executive officer”
and “principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O issued by the Board of
Governors of the Federal Reserve System.

(d) Each of the Credit Parties and their Subsidiaries has obtained all material
licenses, permits, franchises or other governmental authorizations necessary to
the ownership of its respective Property and to the conduct of its business.

(e) Each of the Credit Parties and their Subsidiaries is not in violation of any
applicable statute, regulation or ordinance of the United States of America, or
of any state, city, town, municipality, county or any other jurisdiction, or of
any agency thereof (including without limitation, federal, state or local
environmental laws and regulations), which violation could reasonably be
expected to have a Material Adverse Effect.

(f) Each of the Credit Parties and their Subsidiaries is current with all
material reports and documents, if any, required to be filed with any state or
federal securities commission or similar agency and is in full compliance in all
material respects with all applicable rules and regulations of such commissions.

(g) None of the Credit Parties intends to treat any of the Loans, the Letters of
Credit or any related transaction as a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event a Credit Party
determines that it will take any action inconsistent with such intention, it
will promptly notify the Administrative Agent thereof. If a Credit Party so
notifies the Administrative Agent, any Lender may treat its Loans (and its
participation interests in Letters of Credit and Swingline Loans) as subject to
Treasury Regulation Section 301.6112-1, and such Lender will maintain any lists
and other records required thereby.

 

71



--------------------------------------------------------------------------------

6.14 Subsidiaries.

Schedule 6.14 sets forth all Subsidiaries (including Subsidiaries that are not
Material Subsidiaries) of Speedway Motorsports at the Closing Date, the
jurisdiction of incorporation of each such Subsidiary and the direct or indirect
ownership interest of Speedway Motorsports therein.

6.15 Purpose of Loans.

The proceeds of the Loans hereunder shall be used solely (i) to refinance on the
Closing Date existing indebtedness of the Borrowers and their Subsidiaries,
including indebtedness pursuant to the Existing Credit Agreement, (ii) to
finance working capital needs of Speedway Motorsports and its Subsidiaries,
(iii) to finance letter of credit needs of Speedway Motorsports and its
Subsidiaries, (iv) to finance general corporate needs of Speedway Motorsports
and its Subsidiaries including capital expenditures, (v) to finance Permitted
Investments, (vi) to finance the acquisition of additional motor speedways and
related businesses and (vii) to refinance, prepay and/or make repurchases of the
2009 Senior Notes to the extent permitted under Section 8.6; provided, however,
that until the 2009 Senior Notes shall have been paid or redeemed in full, all
proceeds of the Delayed Draw Term Loan or any Incremental Term Loan shall be
used to pay or redeem the 2009 Senior Notes. No proceeds of the Obligations
shall be used by any Subsidiary that is not a Guarantor, other than with respect
to the making of Permitted Investments.

6.16 Environmental Matters.

Except as set forth in Phase I Environmental Site Assessments previously
delivered to the Lenders and identified on Schedule 6.16:

(a) Each of the facilities and properties owned, leased or operated by any
Credit Party or any Subsidiary (for purposes of this Section 6.16, the
“Properties”) and all businesses of any Credit Party or any Subsidiary at the
Properties (for purposes of this Section 6.16, the “Businesses”) are in
compliance with all applicable Environmental Laws, except where the failure to
so comply would not have a Material Adverse Effect, and, to the best knowledge
of any Credit Party, there are no conditions relating to the Businesses or
Properties that could give rise to liability under any applicable Environmental
Laws, except where such liability would not have a Material Adverse Effect.

(b) None of the Credit Parties or their Subsidiaries has received any written
notice of, or inquiry from any Governmental Authority regarding, any currently
unresolved material violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Businesses, nor
does any Credit Party have knowledge that any such notice is being threatened,
except where such violation, non-compliance or liability would not have a
Material Adverse Effect.

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties, or generated, treated, stored or disposed of at, on or
under any of the Properties or any other location, in each case by or on behalf
of any Credit Party or any Subsidiary, or to the knowledge of any Credit Party,
by any other Person, in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law, except
where such liability or the failure to so comply would not have a Material
Adverse Effect.

 

72



--------------------------------------------------------------------------------

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Credit Party, threatened, under any Environmental
Law to which any Credit Party or any Subsidiary is or, to the knowledge of any
Credit Party or any Subsidiary, will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders
outstanding under any Environmental Law with respect to any Credit Party, any
Subsidiary, the Properties or the Businesses.

(e) To the knowledge of any Credit Party, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, related
to the operations (including, without limitation, disposal) of any Credit Party
or any Subsidiary in connection with the Properties or otherwise in connection
with the Businesses, in violation of or in a manner that would reasonably be
expected to give rise to liability under Environmental Laws, except where such
violation or liability would not have a Material Adverse Effect.

6.17 Solvency.

Speedway Motorsports on a consolidated basis is Solvent.

6.18 No Untrue Statement.

Neither (a) this Credit Agreement nor any other Credit Document or certificate
or document executed and delivered by or on behalf of either of the Borrowers or
any other Credit Party in accordance with or pursuant to any Credit Document nor
(b) any statement, representation, or warranty provided to the Administrative
Agent in connection with the negotiation or preparation of the Credit Documents
contains any misrepresentation or untrue statement of material fact or omits to
state a material fact necessary, in light of the circumstance under which it was
made, in order to make any such warranty, representation or statement contained
therein not misleading.

6.19 Subordinated Indebtedness.

The Obligations constitute “senior indebtedness” as such term or any other
similar term is used in any applicable Additional Subordinated Debt Indenture.
The Indebtedness represented by any Additional Subordinated Debt Indenture is
subordinate to the Loans.

6.20 Pledge Agreement.

The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the “Secured Obligations” (as
such term is defined in the Pledge Agreement), a legal, valid and enforceable
security interest in the collateral identified therein, except to the extent the
enforceability thereof may be limited by the Bankruptcy Code or any other
applicable insolvency or debtor relief laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is brought in equity or at law) and, when such collateral is delivered to the
Administrative Agent, the Pledge Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such collateral, in each case prior and superior
in right to any other Lien.

 

73



--------------------------------------------------------------------------------

SECTION 7

AFFIRMATIVE COVENANTS

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:

7.1 Information Covenants.

The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the close of each fiscal year of Speedway
Motorsports and its Subsidiaries beginning with the fiscal year ending
December 31, 2012, a consolidated and consolidating balance sheet and income
statement of Speedway Motorsports and its Subsidiaries, as of the end of such
fiscal year, together with related consolidated and consolidating statements of
operations and retained earnings and of cash flows for such fiscal year, setting
forth in comparative form consolidated and consolidating figures for the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and, as to the consolidated statements only, audited
by independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be
unqualified.

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the close of each fiscal quarter of Speedway
Motorsports and its Subsidiaries (other than the fourth fiscal quarter, in which
case one hundred twenty (120) days after the end thereof) beginning with the
fiscal quarter ending March 31, 2013, a consolidated and consolidating balance
sheet and income statement of Speedway Motorsports and its Subsidiaries, as of
the end of such fiscal quarter, together with related consolidated and
consolidating statements of operations and retained earnings and of cash flows
for such fiscal quarter in each case setting forth in comparative form
consolidated and consolidating figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Administrative
Agent, and accompanied by a certificate of the chief executive officer, chief
financial officer or president of Speedway Motorsports to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of Speedway Motorsports and its Subsidiaries and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments, including without limitation the addition of
footnotes.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of the chief
executive officer, chief financial officer or president of Speedway Motorsports
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) substantially in the form of Schedule 7.1(c), (i) demonstrating
compliance with the financial covenants contained in Section 7.11 by calculation
thereof as of the end of each such fiscal period and (ii) stating that no
Default or Event of Default exists, or if any Default or Event of Default does
exist, specifying the nature and extent thereof and what action the Borrowers
propose to take with respect thereto.

 

74



--------------------------------------------------------------------------------

(d) Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.

(e) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to a Credit Party or
a Subsidiary in connection with any annual, interim or special audit of the
books of a Credit Party or a Subsidiary.

(f) Reports. Promptly upon transmission or receipt thereof, (a) copies of any
filings and registrations with, and reports to or from, the SEC, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as a Credit Party or a Subsidiary shall send to its
shareholders generally or to the holders of any issue of Indebtedness owed by a
Credit Party or a Subsidiary in their capacity as such holders and (b) upon the
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.

(g) Notices. Upon a Credit Party obtaining knowledge thereof, the Borrowers will
give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Credit Parties
propose to take with respect thereto, and (ii) the occurrence of any of the
following with respect to a Credit Party or a Subsidiary (A) the pendency or
commencement of any litigation, arbitral or governmental proceeding against such
Credit Party or Subsidiary which if adversely determined is likely to have a
Material Adverse Effect, (B) the institution of any proceedings against the
Credit Party or Subsidiary with respect to, or the receipt of written notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, including but
not limited to, Environmental Laws, the violation of which would likely have a
Material Adverse Effect, or (C) any notice of an ERISA Event.

(h) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Credit Parties and their Subsidiaries as the Administrative Agent or the
Required Lenders may reasonably request.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative

 

75



--------------------------------------------------------------------------------

Agent, the Joint Lead Arrangers, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information (as defined in Section 11.11), they
shall be treated as set forth in Section 11.11); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated “Public Side Information.”

7.2 Preservation of Existence and Franchises.

Each of the Credit Parties and their Subsidiaries will do all things necessary
to preserve and keep in full force and effect its existence, material rights,
franchises and authority, except, with respect to Subsidiaries which are not
Credit Parties, where the failure to do so would not reasonably be likely to
have a Material Adverse Effect.

7.3 Books and Records.

Each of the Credit Parties and their Subsidiaries will keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves), except, with respect to Subsidiaries which
are not Credit Parties, where the failure to do so would not reasonably be
likely to have a Material Adverse Effect.

7.4 Compliance with Law.

Each of the Credit Parties and their Subsidiaries will comply with all laws,
rules, regulations and orders (including executive orders), and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would have a Material Adverse Effect.

7.5 Payment of Taxes and Other Indebtedness.

Each of the Credit Parties and their Subsidiaries will pay and discharge (i) all
taxes, assessments and governmental charges or levies imposed upon it, or upon
its income or profits, or upon any of its properties, before they shall become
delinquent, (ii) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (iii) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Credit Party or
its Subsidiaries shall not be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien securing such
amounts or (ii) would have a Material Adverse Effect.

7.6 Insurance.

Each of the Credit Parties and their Subsidiaries will at all times maintain in
full force and effect insurance (including worker’s compensation insurance,
liability insurance, casualty insurance, business interruption insurance,
terrorism insurance and property insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal

 

76



--------------------------------------------------------------------------------

industry practice provided by nationally recognized, financially sound insurance
companies rated not less than A- (or the equivalent thereof) by Best’s Key
Rating Guide or S&P. The Credit Parties and their Subsidiaries will cause the
Administrative Agent and its successors and/or assigns to be named as additional
insured with respect to any such insurance providing liability coverage. The
Credit Parties and their Subsidiaries will notify the Administrative Agent at
any time they obtain knowledge of material issues which would materially and
adversely affect the prospects of renewing any of their required coverage or, in
the event of non-renewal, to obtain the required coverage from another source.

7.7 Maintenance of Property.

Each of the Credit Parties and their Subsidiaries will maintain and preserve its
properties and equipment material to the conduct of its business in good repair,
working order and condition, normal wear and tear excepted, and will make, or
cause to be made, in such properties and equipment from time to time all
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses, except, with respect to
Subsidiaries which are not Credit Parties, where the failure to do so would not
reasonably be likely to have a Material Adverse Effect.

7.8 Performance of Obligations.

Each of the Credit Parties and their Subsidiaries will perform in all material
respects all of its obligations under the terms of all material agreements,
indentures, mortgages, security agreements or other debt instruments to which it
is a party or by which it is bound, except, with respect to Subsidiaries which
are not Credit Parties, where the failure to do so would not reasonably be
likely to have a Material Adverse Effect.

7.9 Use of Proceeds.

The Borrowers will use the proceeds of the Loans solely for the purposes set
forth in Section 6.15.

7.10 Audits/Inspections.

Upon reasonable notice and during normal business hours, each of the Credit
Parties and their Subsidiaries will permit representatives appointed by the
Administrative Agent or any Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect its
property, including its books and records (except to the extent prohibited by
law), its accounts receivable and inventory, its facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or any Lender or their representatives to investigate and
verify the accuracy of information provided to the Lenders and to discuss all
such matters with the officers, employees and representatives of such Credit
Party or Subsidiary; provided that after the occurrence and during the
continuance of any Event of Default, such audits and inspections shall be at the
expense of the Borrowers.

7.11 Financial Covenants.

For purposes of calculating the financial covenants set forth below the amount
of any Permitted Commodity Hedging shall be excluded from the calculations.

(a) Consolidated Total Leverage Ratio. The Consolidated Total Leverage Ratio
shall be no greater than (i) 3.50 to 1.0 for the fiscal quarters ending
December 31, 2012, March 31,

 

77



--------------------------------------------------------------------------------

2013, June 30, 2013, September 30, 2013, December 31, 2013, March 31,
2014, June 30, 2014 and September 30, 2014; (ii) 3.25 to 1.00 for the fiscal
quarters ending December 31, 2014, March 31, 2015, June 30, 2015, September 30,
2015, December 31, 2015, March 31, 2016, June 30, 2016 and September 30, 2016;
and (iii) 3.00 to 1.0 beginning with the fiscal quarter ending December 31, 2016
and at each Calculation Date thereafter.

(b) Consolidated Interest Coverage Ratio. The Consolidated Interest Coverage
Ratio at each Calculation Date shall be no less than (i) 2.25 to 1.0 for the
fiscal quarters ending December 31, 2012, March 31, 2013, June 30, 2013 and
September 30, 2013; (ii) 2.50 to 1.0 for the fiscal quarters ending December 31,
2013, March 31, 2014, June 30, 2014 and September 30, 2014; and (iii) 3.50 to
1.0 for the fiscal quarters ending December 31, 2014 and at each Calculation
Date thereafter.

(c) Financial Covenant Adjustments. For any Calculation Date in which the race
schedule mandated by NASCAR results in fewer scheduled races during the fiscal
quarter than were held in the same fiscal quarter for the prior year (the “Prior
Period”), the Borrowers will be permitted to include in the calculation of
Consolidated EBITDA for such Calculation Date the actual Consolidated EBITDA
from the Prior Period attributable to any scheduled race not included in the
current fiscal quarter ending on such Calculation Date solely as a result of
scheduling provided the race will occur in a subsequent fiscal quarter. In the
event of the foregoing, the Borrowers shall be required to provide to the
Administrative Agent in writing not less than ten (10) days prior to the
applicable Calculation Date (i) information (including reasonable estimates)
demonstrating that the Borrowers would reasonably be expected to be in
compliance with all financial covenants set forth in this Section 7.11 on such
Calculation Date but for the NASCAR schedule and (ii) information (including
reasonable estimates) demonstrating that the Borrowers are expected to be in
compliance will all financial covenants set forth in this Section 7.11 as of the
next Calculation Date not impacted by the NASCAR schedule.

7.12 Additional Credit Parties.

(a) As soon as practicable and in any event within thirty (30) days after any
Person becomes a Material Subsidiary, the Borrowers shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing all of the assets of such Person and shall (i) if
such Person is a Domestic Subsidiary of a Credit Party, cause such Person to
execute a Joinder Agreement in substantially the same form as Schedule 7.12,
(ii) cause one hundred percent (100%) (if such Person is a Domestic Subsidiary
of a Credit Party and is not an Unrestricted Subsidiary) or sixty-five percent
(65%) (if such Person is a direct Foreign Subsidiary of a Credit Party) of the
Capital Stock of such Person to be delivered to the Administrative Agent
(together with undated stock powers signed in blank (unless, with respect to a
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the law of the
jurisdiction of incorporation of such Person)) and pledged to the Administrative
Agent pursuant to an appropriate pledge agreement(s) in form acceptable to the
Administrative Agent and cause such Person to deliver such other documentation
as the Administrative Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate certified resolutions and
other organizational and authorizing documents of such Person, and favorable
opinions of counsel to such Person all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(b) As soon as practicable and in any event within thirty (30) days after any
date on which any Domestic Subsidiary that does not individually constitute a
Material Subsidiary (a “Non-Material Domestic Subsidiary”), constitutes, in the
aggregate with all other Non-Material

 

78



--------------------------------------------------------------------------------

Domestic Subsidiaries, more than fifteen percent (15%) of the consolidated
assets of Speedway Motorsports and its consolidated Subsidiaries as of the end
of the immediately preceding fiscal quarter or generates, in the aggregate with
all other Non-Material Domestic Subsidiaries, more than fifteen percent (15%) of
the Consolidated EBITDA of Speedway Motorsports and its consolidated
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
end of the immediately preceding fiscal quarter (the “Threshold Requirement”),
the Borrowers shall provide the Administrative Agent with written notice thereof
and cause such Domestic Subsidiary to provide an executed Joinder Agreement,
together with the related deliveries set forth in clause (a)(ii) above, such
that immediately after such joinder, the remaining Non-Material Domestic
Subsidiaries shall not exceed the Threshold Requirement.

(c) Notwithstanding anything to the contrary contained herein, the Borrowers
will promptly provide, or cause to be provided, to the Administrative Agent, an
executed Joinder Agreement, together with the related deliveries set forth in
clause (a)(ii) above, from any Subsidiary or Affiliate of Speedway Motorsports
that gives a guaranty in respect of Funded Debt (including without limitation
any Additional Subordinated Debt, the 2009 Senior Notes, the 2011 Senior Notes,
any Additional Subordinated Debt and any Additional Senior Debt).

7.13 Ownership of Subsidiaries.

Except to the extent otherwise provided in Section 8.4(c) and Section 8.11,
Speedway Motorsports shall directly or indirectly, own at all times one hundred
percent (100%) of the Capital Stock of each of its Subsidiaries.

SECTION 8

NEGATIVE COVENANTS

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:

8.1 Indebtedness.

None of the Credit Parties or their Subsidiaries will contract, create, incur,
assume or permit to exist any Indebtedness, except:

(a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;

(b) Indebtedness of Speedway Motorsports and any of its Subsidiaries existing as
of the Closing Date and set forth in Schedule 8.1 and Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

(c) purchase money Indebtedness (including Capital Leases) hereafter incurred by
Speedway Motorsports and any of its Subsidiaries to finance the purchase of
fixed assets provided such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed, and Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(d) Indebtedness evidenced by, or any guaranty of, (i) the 2011 Senior Notes,
(ii) the 2009 Senior Notes, (iii) so long after giving effect thereto on a Pro
Forma Basis no Default or

 

79



--------------------------------------------------------------------------------

Event of Default would exist, any Additional Senior Debt and/or any Additional
Subordinated Debt; provided, that until the 2009 Senior Notes and the 2011
Senior Notes shall have been paid or redeemed in full, all proceeds of any
Additional Senior Debt and/or Additional Subordinated Debt shall be used to pay
or redeem the 2009 Senior Notes and the 2011 Senior Notes, and (iv) Permitted
Refinancing Indebtedness incurred to Refinance Indebtedness permitted under the
foregoing clauses (i), (ii), and (iii);

(e) Indebtedness in respect of Hedge Agreements entered into with Lenders or any
Affiliate of a lender in an aggregate notional amount for all such agreements
not to exceed the sum of the aggregate Commitments and the aggregate
Indebtedness evidenced by the 2011 Senior Notes, the 2009 Senior Notes, any
Additional Senior Debt and any Additional Subordinated Debt;

(f) Intercompany Indebtedness;

(g) Indebtedness incurred or assumed in any transaction permitted by Section 8.4
hereof, provided such Indebtedness when incurred or assumed shall not exceed the
purchase price of the asset(s) financed, and Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(h) unsecured Indebtedness not to exceed $15,000,000 in the aggregate; and

(i) Permitted Commodity Hedging.

8.2 Liens.

None of the Credit Parties or their Subsidiaries will contract, create, incur,
assume or permit to exist any Lien with respect to any of its Property, except
for Permitted Liens and Liens securing Indebtedness permitted under Sections
8.1(c) and (g) provided that such Liens relate solely to the specific Property
being acquired.

8.3 Nature of Business.

None of the Credit Parties or their Subsidiaries will substantively alter the
character or conduct of the business conducted by any such Person as of the
Closing Date.

8.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

None of the Credit Parties or their Subsidiaries will:

(a) dissolve, liquidate or wind up its affairs, or enter into any transaction of
merger or consolidation; provided, however, that, so long as no Default or Event
of Default would be directly or indirectly caused as a result thereof
(i) Speedway Motorsports may merge or consolidate with any of its Subsidiaries
provided Speedway Motorsports is the surviving corporation (ii) Speedway Funding
may merge or consolidate with any Subsidiary of Speedway Motorsports, provided
Speedway Funding is the surviving entity, or (iii) any Subsidiary may merge or
consolidate with any other Subsidiary (other than Speedway Funding), provided
that, if either Subsidiary is a Credit Party, the surviving corporation or
entity shall be a Credit Party.

(b) cause or permit any Asset Disposition of any Property other than (i) the
sale or other Asset Disposition of all or any portion(s) of (A) the speedway
located in North Wilkesboro, North Carolina (or equity interests in any
Subsidiary the only assets of which are such speedway

 

80



--------------------------------------------------------------------------------

and assets directly related to the functioning thereof) and (B) the Excess Land,
so long as after giving effect on a Pro Forma Basis to any such sale or other
Asset Disposition, no Default or Event of Default would exist hereunder and
(ii) subject to the terms of Sections 8.8 and 8.12, any other Asset Disposition
so long as (A) after giving effect to such sale or other Asset Disposition, the
aggregate book value of assets sold or otherwise disposed of pursuant to this
clause (b) since the Closing Date does not exceed $10,000,000 and (B) after
giving effect on a Pro Forma Basis to such sale or other Asset Disposition, no
Default or Event of Default would exist hereunder; or

(c) except as otherwise permitted by Section 8.4(a) or 8.5, acquire all or any
portion of the Capital Stock or securities of any other Person or purchase,
lease or otherwise acquire (in a single transaction or a series of related
transactions) all or any substantial part of the Property of any other Person;
provided, however, that, if after giving effect to any such acquisition (and
assuming that all Revolving Commitments have been drawn) on a Pro Forma Basis,
so long as no Default or Event of Default would be caused as a result thereof
and the Consolidated Total Leverage Ratio is at least one-half turn (0.50 to
1.0) less than the Consolidated Total Leverage Ratio then required, then any
Credit Party may (i) enter into Permitted Motorsports Transactions and
(ii) consummate other acquisitions consistent with the nature of the Borrowers’
business, whether by merger, stock purchase or asset purchase.

8.5 Advances, Investments, Loans, etc.

Except as permitted under Section 8.4(c), none of the Credit Parties or their
Subsidiaries will make Investments in or advances or loans to any Person, except
for Permitted Investments.

8.6 Restricted Payments.

None of the Credit Parties or their Subsidiaries will directly or indirectly
declare, order, make or set apart any sum for or pay any Restricted Payment,
except (i) to make dividends payable solely in the same class of Capital Stock
of such Person, (ii) to make dividends payable to any Domestic Credit Party, and
(iii) provided no Default or Event of Default then exists or would be caused
thereby, Speedway Motorsports may make dividends payable on its preferred and/or
common stock and/or make stock repurchases of up to (A) $75,000,000 in the
aggregate annually, if the Consolidated Total Leverage Ratio for the four
quarter period ending as of the most recent Calculation Date is less than 2.75
to 1.0 or (B) $50,000,000 in the aggregate annually, if the Consolidated Total
Leverage Ratio for the four quarter period ending as of the most recent
Calculation Date is greater than or equal to 2.75 to 1.0.

8.7 Modifications of Other Agreements.

None of the Credit Parties or their Subsidiaries will (i) after the issuance
thereof, amend or modify (or permit the amendment or modification of) any of the
terms of any Indebtedness (other than this Credit Agreement) if such amendment
or modification would add or change any terms in a manner adverse to the issuer
of such Indebtedness (unless the consent of the issuer of such Indebtedness has
been obtained) or to the Lenders, or shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto or change any subordination
provision thereof, or (ii) amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational document) or bylaws (or
other similar document) where such change to such organizational or similar
documents would have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

8.8 Transactions with Affiliates.

Except for Intercompany Indebtedness and Permitted Investments, none of the
Credit Parties or their Subsidiaries will enter into or permit to exist any
transaction or series of transactions with any officer, director, shareholder,
Subsidiary or Affiliate of such Person other than (a) advances of working
capital to any Domestic Credit Party, (b) transfers of cash and assets to any
Domestic Credit Parties, (c) transactions permitted by Sections 8.5 and 8.6,
(d) normal reimbursement of expenses of officers and directors, (e) other
transactions for goods and services not to exceed $100,000 at any one time and
(f) except as otherwise specifically limited in this Credit Agreement, other
transactions which are entered into on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transactions with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.

8.9 Fiscal Year.

None of the Credit Parties or their Subsidiaries will change its fiscal year.

8.10 Limitation on Restrictions on Dividends and Other Distributions, etc.

Except for the restrictions provided herein, none of the Credit Parties or their
Subsidiaries will, directly or indirectly create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any such Person to (a) pay
dividends or make any other distribution on any of such Person’s Capital Stock,
(b) subject to subordination provisions, pay any Indebtedness owed to the
Borrowers or any other Credit Party, (c) make loans or advances to any Credit
Party (other than loans or advances by Speedway Funding), (d) transfer any of
its Property to any other Credit Party than in the ordinary course of business,
or (e) grant Liens to the Administrative Agent for the benefit of the Lenders.

8.11 Issuance and Sale of Subsidiary Stock.

None of the Credit Parties or their Subsidiaries will, except to qualify
directors where required by applicable law, sell, transfer or otherwise dispose
of, any shares of Capital Stock of any of its Subsidiaries or permit any of its
Subsidiaries to issue, sell or otherwise dispose of any shares of Capital Stock
of any of its Subsidiaries.

8.12 Sale Leasebacks.

None of the Credit Parties or their Subsidiaries will, directly or indirectly,
become or remain liable as lessee or as guarantor or other surety with respect
to any lease, whether an Operating Lease or a Capital Lease, of any Property
(whether real or personal or mixed), whether now owned or hereafter acquired,
(i) which such Person has sold or transferred or is to sell or transfer to any
other Person or (ii) which such Person intends to use for substantially the same
purpose as any other Property which has been sold or is to be sold or
transferred by such Person to any other Person in connection with such lease.

8.13 Capital Expenditures.

Consolidated Capital Expenditures (exclusive of Permitted Motorsports
Transactions and acquisitions permitted by Section 8.4(c), repair of casualty
damage and other activities permitted under Section 7.7) shall not exceed
$75,000,000, with respect to any fiscal year.

 

82



--------------------------------------------------------------------------------

8.14 No Further Negative Pledges.

Except prohibitions or restrictions (a) contained within this Credit Agreement
or the other Credit Documents, (b) contained within any Additional Subordinated
Debt Indenture, (c) against other encumbrances on specific Property encumbered
to secure payment of particular Indebtedness (which Indebtedness relates solely
to such specific Property, and improvements and accretions thereto, and is
otherwise permitted hereby), and (d) included in the terms of any Indebtedness
permitted by Section 8.1(g) hereof with respect to prohibiting or restricting
the creation or assumption of any Lien upon the properties or assets acquired
with such Indebtedness, none of the Credit Parties or their Subsidiaries will
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting (i) the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation or
(ii) the ability of any Subsidiary of Speedway Motorsports to (A) make
Restricted Payments, loans or advances, or transfers of property or assets to
Speedway Motorsports or any of its Subsidiaries, or (B) pay any Indebtedness of
Speedway Motorsports or any of its Subsidiaries.

8.15 Designated Senior Indebtedness.

Neither Speedway Motorsports nor any of its Subsidiaries will designate any
Indebtedness (other than Indebtedness arising under this Credit Agreement and
the other Credit Documents) as “Senior Indebtedness” (as such term is defined in
the 2011 Indenture or any Additional Subordinated Debt Indenture, as applicable)
or “senior indebtedness” (such term or any other similar term as used in any
Additional Subordinated Debt Indenture).

SECTION 9

EVENTS OF DEFAULT

9.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. Any Credit Party shall

(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Letters of Credit, or

(ii) default in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made; or

(c) Covenants. Any Credit Party shall

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(g)(i), 7.2, 7.9, 7.10, 7.11, 7.12, 7.13 or
8.1 through 8.15, inclusive, or

(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement and such default shall
continue unremedied for a period of at least thirty (30) days after the earlier
of a responsible officer of a Credit Party becoming aware of such default or
notice thereof by the Administrative Agent; or

 

83



--------------------------------------------------------------------------------

(d) Other Credit Documents.

(i) Any Credit Party shall default in the due performance or observance of any
term, covenant or agreement in any of the other Credit Documents (subject to
applicable grace or cure periods) if any, or

(ii) any Credit Document shall fail to be in full force and effect to give the
Administrative Agent and/or the Lenders the liens, rights, powers and privileges
purported to be created thereby; or

(e) Guaranties. The guaranty given by any Guarantor hereunder (including any
Additional Credit Party) or any provision thereof shall cease to be in full
force and effect, or any Guarantor (including any Additional Credit Party)
hereunder or any Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under such guaranty; or

(f) Bankruptcy, etc. Any Credit Party or any Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code; or an involuntary
case is commenced against any Credit Party or any Subsidiary under the
Bankruptcy Code and the petition is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of all or substantially all of the property of
any Credit Party or any Subsidiary; or any Credit Party or any Subsidiary
commences any other proceeding under any reorganization, arrangement, adjustment
of the debt, relief of creditors, dissolution, insolvency or similar law of any
jurisdiction whether now or hereafter in effect relating to any Credit Party or
any Subsidiary; or there is commenced against any Credit Party or any Subsidiary
any such proceeding which remains undismissed for a period of sixty (60) days;
or any Credit Party or any Subsidiary is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered against any Credit Party or any Subsidiary; or any Credit Party or any
Subsidiary suffers appointment of any custodian or the like for it or for any
substantial part of its property to continue unchanged or unstayed for a period
of sixty (60) days; or any Credit Party or any Subsidiary makes a general
assignment for the benefit of creditors; or any corporate action is taken by any
Credit Party or any Subsidiary for the purpose of effecting any of the
foregoing; or

(g) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) in excess of
$5,000,000 in the aggregate for all of the Credit Parties and the Subsidiaries
taken as a whole, any Credit Party or any Subsidiary shall (A) default in any
payment (beyond the applicable grace period with respect thereto, if any) with
respect to any such Indebtedness, or (B) default in the observance or
performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, the effect of which default is to cause, or permit the holder or
holders of such Indebtedness (or trustee or agent on behalf of such holders) to
cause (determined without regard to whether any notice or lapse of time is
required), any such Indebtedness to become due prior to its stated maturity; or

 

84



--------------------------------------------------------------------------------

(h) Judgments. One or more judgments or decrees shall be entered against any
Credit Party or any Subsidiary involving a liability of $5,000,000 or more in
the aggregate (to the extent not paid or fully covered by insurance provided by
a carrier who has acknowledged coverage) and any such judgments or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of either Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) either Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or

(j) Ownership. There shall occur a Change of Control.

9.2 Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders or cured
to the satisfaction of the Required Lenders (pursuant to the voting procedures
in Section 11.6), the Administrative Agent shall, upon the request and direction
of the Required Lenders, by written notice to the Credit Parties take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Credit Parties, except as otherwise
specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments terminated, whereupon
the Commitments shall be immediately terminated.

(ii) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, the LOC Obligations (with accrued interest thereon) and
any and all other indebtedness or obligations of any and every kind owing by the
Borrowers to any of the Lenders hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers. The Administrative
Agent may direct the Borrowers to immediately Cash Collateralize the
then-aggregate amount of all LOC Obligations outstanding, whereupon the same
shall immediately become due and payable.

(iii) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations arising from drawings under Letters
of Credit, all accrued interest in respect thereof, all accrued and unpaid Fees
and other indebtedness or obligations owing to the Lenders hereunder
automatically shall immediately become due and payable and the obligation of the
Borrowers to Cash Collateralize the LOC Obligations shall automatically become
effective, in each case without the giving of any notice or other action by the
Administrative Agent.

 

85



--------------------------------------------------------------------------------

9.3 Application of Funds.

After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable and the LOC Obligations
have automatically been required to be Cash Collateralized), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Section 3) payable to the Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Section 3), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LOC Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and LOC Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of LOC Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the Issuing Lender, the Hedge Banks and the
Treasury Management Banks in proportion to the respective amounts described in
this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.

Subject to Sections 2.4 and 3.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Treasury Management Bank or Hedge Bank, as the
case may be. Each Treasury Management Bank or Hedge Bank not a party to this
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 10 for
itself and its Affiliates as if a “Lender” party hereto.

 

86



--------------------------------------------------------------------------------

SECTION 10

ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 10 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lender, and neither of the Borrowers nor any other Credit Party
shall have rights as a third party beneficiary of any of such provisions.

10.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the Issuing Lender.

 

87



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations

 

88



--------------------------------------------------------------------------------

hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents(if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Section 10 and Section 11.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Syndication Agents,
Documentation Agents, Joint Lead Arrangers or Joint Book Managers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Credit Agreement or any of the other Credit Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

 

89



--------------------------------------------------------------------------------

10.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.5 and 11.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.5 and 11.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender in any such proceeding.

10.10 Collateral and Guaranty Matters.

The Lenders and the Issuing Lender irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Credit Document, or (iii) subject to Section 11.6, if
approved, authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.2; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

90



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.

10.11 Secured Treasury Management Agreements and Secured Hedge Agreements. No
Treasury Management Bank or Hedge Bank that obtains the benefit of the
provisions of Section 9.3, the Guaranty or the collateral securing the
Obligations by virtue of the provisions hereof or the Pledge Agreement shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Credit Document or otherwise in respect of
the collateral securing the Obligations (including the release or impairment of
such collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or the Pledge
Agreement) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Credit Documents. Notwithstanding any other
provision of this Section 10 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Treasury Management
Bank or Hedge Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Treasury Management
Agreements and Secured Hedge Agreements in the case of a Termination Date.

SECTION 11

MISCELLANEOUS

11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to either of the Borrowers, the Administrative Agent, the Issuing Lender
or the Swingline Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.1; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications

 

91



--------------------------------------------------------------------------------

sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Section 2 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to either Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of either
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to either Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other

 

92



--------------------------------------------------------------------------------

Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to Speedway Motorsports, the
Administrative Agent, the Issuing Lender and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the Issuing Lender, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.2 Right of Set-Off.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of the
applicable Borrower or any other Credit Party against any and all of the
obligations of either Borrower or such Credit Party now or hereafter existing
under this Credit Agreement or any other Credit Document to such Lender or the
Issuing Lender, irrespective of whether or not such Lender or the Issuing Lender
shall have made any demand under this Credit Agreement or any other Credit
Document and although such obligations of either Borrower or such Credit Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the Issuing Lender different from the branch or office holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have. Each Lender and the Issuing Lender agrees to notify the
applicable Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

93



--------------------------------------------------------------------------------

11.3 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that neither of the Borrowers nor any other Credit
Party may assign or otherwise transfer any of their rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Lender and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in LOC
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any facility and the Loans at any time owing to it
under such facility or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations

 

94



--------------------------------------------------------------------------------

under this Credit Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
the Swingline Lender’s rights and obligations in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall be
deemed to have consented to any such assignment unless they shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of any Revolving
Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
either Borrower or either Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the assignor and assignee party to the assignment shall make such
additional payments to the

 

95



--------------------------------------------------------------------------------

Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.9, 3.10, 3.11 and 11.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or either Borrower or
either Borrower’s respective Affiliates or Subsidiaries (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations

 

96



--------------------------------------------------------------------------------

under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans (including such Lender’s participations in LOC Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the Issuing Lender shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6(a) that affects such Participant. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.6, 3.10 and 3.11 (subject to the requirements and limitations
therein, including the requirements under Section 3.10(e) (it being understood
that the documentation required under Section 3.10(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.16 and 11.22 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.6 or 3.10, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
applicable Borrower’s request and expense, to use reasonable efforts to
cooperate with such Borrower to effectuate the provisions of Section 3.16 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.2 as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f) Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America

 

97



--------------------------------------------------------------------------------

assigns all of its Commitments and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon thirty (30) days’ notice to the Borrowers and the
Lenders, resign as Issuing Lender and/or (ii) upon thirty (30) days’ notice to
the Borrowers, resign as Swingline Lender. In the event of any such resignation
as Issuing Lender or Swingline Lender, the Borrowers shall be entitled to
appoint from among the Lenders a successor Issuing Lender or Swingline Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as Issuing Lender
or Swingline Lender, as the case may be. If Bank of America resigns as Issuing
Lender, it shall retain all the rights, powers, privileges and duties of the
Issuing Lender hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Lender and all LOC Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.4(d)). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.5(b)(iii). Upon the appointment of a successor Issuing Lender and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender or
Swingline Lender, as the case may be, and (b) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.4 No Waiver; Remedies Cumulative.

No failure by any Lender, the Issuing Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.2
(subject to the terms of Section 3.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 3.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

98



--------------------------------------------------------------------------------

11.5 Payment of Expenses, etc.

(a) Costs and Expenses. The Borrowers jointly and severally agree that they
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including Attorney Costs), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Credit Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including Attorney Costs
of the Administrative Agent, any Lender or the Issuing Lender), in connection
with the enforcement or protection of its rights (A) in connection with this
Credit Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrowers. The Borrowers jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including Attorney Costs of any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder, the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents (including in respect of any matters addressed in
Section 3.10), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by either Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrowers or any of their Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by either Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto or (v) any civil penalty or fine assessed by
OFAC against, and all reasonable costs and expenses (including Attorney Costs)
incurred in connection with defense thereof, by the Administrative Agent or any
Lender as a result of the default hereunder by the Credit Party or any
Subsidiary which default violates a sanction enforced by OFAC; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any of the Borrowers or any other Credit
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if either Borrower or
such other Credit Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

 

99



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 3.14(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither of the Borrowers nor any other Credit Party shall
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Lender and the Swingline Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
signed by the Borrowers and the Required Lenders, provided that no such
amendment, change, waiver, discharge or termination shall:

(a) unless also consented to by each Lender directly affected thereby,
(i) extend or increase the Commitment of any Lender (it being understood that
the amendment or waiver of an Event of Default, a mandatory reduction or a
mandatory prepayment shall not constitute an increase or extension of
Commitments), (ii) waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to any Lender,
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts

 

100



--------------------------------------------------------------------------------

payable hereunder (other than the Agent’s Fee Letter, which may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto) or under any other Credit Document (provided that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate or (B) to amend any financial covenant hereunder even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
LOC Borrowing or to reduce any fee payable hereunder), (iv) change Section 3.12
or 3.13 in any manner that would alter pro rata sharing, (v) change any
provision of this Section 11.6(a) or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, (vi) release all or substantially
all of the collateral securing the Obligations or all or substantially all of
the Guarantors (other than as provided herein or as appropriate in connection
with transactions permitted hereunder); or (vii) release either of the Borrowers
or consent to the assignment or transfer by either Borrower of its rights and
obligations under any Credit Document;

(b) unless also consented to by the Issuing Lender, no such amendment, waiver or
consent shall directly affect the rights or duties of the Issuing Lender under
this Credit Agreement or any Letter of Credit Documents relating to any Letter
of Credit issued or to be issued by it;

(c) unless also consented to by the Swingline Lender, no such amendment, waiver
or consent shall directly affect the rights or duties of the Swingline Lender
under this Credit Agreement; and

(d) unless also consented to by the Administrative Agent, no such amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;

provided however, that notwithstanding anything to the contrary contained
herein, (i) the Agent’s Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (ii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, and (iv) the
Required Lenders may consent to allow a Credit Party to use Cash Collateral in
the context of a bankruptcy or insolvency proceeding.

Notwithstanding the above, the right to deliver a “Payment Blockage Notice” (as
such term is defined in any Additional Subordinated Debt Indenture, as
applicable) or any “payment blockage notice” (such term or any other similar
term as used in any Additional Subordinated Debt Indenture) shall, in each case,
reside solely with the Administrative Agent and the Administrative Agent shall
deliver such Payment Blockage Notice or any such “payment blockage notice”, as
applicable, only upon the direction of the Required Lenders.

 

101



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, this Credit Agreement may
be amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Credit Agreement, in each case subject to the
limitations in Section 2.6, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Credit Agreement and the other
Credit Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

11.7 Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.

11.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

11.9 Indemnification.

[Reserved].

11.10 Survival of Indemnification.

All indemnities set forth herein, including, without limitation, in
Sections 3.9, 3.11, 10.7 and 11.5 shall survive the execution and delivery of
this Credit Agreement, the making of the Loans, the resignation of the
Administrative Agent, the repayment of the Loans and other obligations under the
Credit Documents and the termination of the Commitments hereunder.

11.11 Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.6 or (ii) any
actual or prospective

 

102



--------------------------------------------------------------------------------

counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.
For purposes of this Section, “Information” means all information received from
the Borrowers or any of their respective Subsidiaries relating to their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by either Borrower or any Subsidiary, provided that,
in the case of information received from either Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning either Borrower or any of its respective Subsidiaries, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including United States federal
and state securities laws.

11.12 Governing Law; Submission to Jurisdiction; Venue.

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA. Any legal action or proceeding with respect to this Credit Agreement
or any other Credit Document may be brought in the courts of the State of North
Carolina, in Mecklenburg County, or of the United States for the Western
District of North Carolina, and, by execution and delivery of this Credit
Agreement, each of the Credit Parties hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
such courts. Each of the Credit Parties further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective three (3) days after such mailing. Nothing herein
shall affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or to otherwise proceed
against any Credit Party in any other jurisdiction.

(b) Each of the Credit Parties hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

11.13 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO

 

103



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.14 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.14, if and to the extent that the enforceability of any provisions in
this Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the
Issuing Lender or the Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

11.15 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

11.16 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any extension of credit
hereunder, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

11.17 Binding Effect; Termination.

(a) This Credit Agreement shall become effective at such time on or after the
Closing Date when it shall have been executed by the Borrowers, the Guarantors
and the Administrative Agent, and the Administrative Agent shall have received
copies hereof (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of the Borrowers, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
assigns.

(b) The term of this Credit Agreement shall remain in effect until no Loans or
any other amounts payable hereunder or under any of the other Credit Documents
shall remain outstanding and until all of the Commitments hereunder shall have
expired or been terminated.

 

104



--------------------------------------------------------------------------------

11.18 Joint and Several Liability.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all Obligations, it being the intention of the parties hereto
that all such Obligations shall be the joint and several obligations of each of
the Borrowers without preferences or distinction among them.

(c) If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation.

(d) The obligations of each Borrower under the provisions of this Section 11.18
constitute full recourse obligations of the Borrowers, enforceable against the
Borrowers to the full extent of their properties and assets, irrespective of the
validity, regularity or enforceability of this Credit Agreement or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of any Loan made
under this Credit Agreement, notice of occurrence of any Event of Default, or of
any demand for any payment under this Credit Agreement, notice of any action at
any time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Credit Agreement.
Each Borrower hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by any Lender at any time or times in respect of any default by
either Borrower in the performance or satisfaction of any term, covenant,
condition or provision of this Credit Agreement, any and all other indulgences
whatsoever by any Lender in respect of any of the Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Obligations or the addition, substitution or
release, in whole or in part, of either Borrower. Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of any Lender, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with the applicable laws or regulations thereunder
which might, but for the provisions of this Section 11.18, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 11.18, it being the intention of each
Borrower that, so long as any of the Obligations remain unsatisfied, the
obligations of such Borrower under this Section 11.18 shall not be discharged
except by performance and then only to the extent of such performance. The
obligations of each Borrower under this Section 11.18 shall not be diminished or
rendered

 

105



--------------------------------------------------------------------------------

unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to either Borrower or any
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of either Borrower or any Lender.

(f) The provisions of this Section 11.18 are made for the benefit of the Lenders
and their respective successors and assigns, and may be enforced by any such
Person from time to time against either of the Borrowers as often as occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of its claims or to exercise any of its rights against either of the
other Borrowers or to exhaust any remedies available to it against the other
Borrower or to resort to any other source or means of obtaining payment of any
of the Obligations or to elect any other remedy. The provisions of this
Section 11.18 shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Lender upon the insolvency, bankruptcy
or reorganization of either of the Borrowers, or otherwise, the provisions of
this Section 11.18 will forthwith be reinstated in effect, as though such
payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
federal Bankruptcy Code).

11.19 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.20 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

106



--------------------------------------------------------------------------------

11.21 Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers and the other Credit
Parties acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrowers, each other Credit
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Joint Lead Arrangers, on the other hand, (B) each of the Borrowers
and the other Credit Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrowers and the other Credit Parties is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (ii) (A) the Administrative Agent and
the Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers,
any other Credit Party or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Joint Lead Arranger has
any obligation to the Borrowers, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent
nor any of the Joint Lead Arrangers has any obligation to disclose any of such
interests to the Borrowers, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Credit Parties hereby waives and releases any claims that it may have
against the Administrative Agent and any of the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.22 Replacement of Lenders.

If (a) any Lender requests compensation under Section 3.9, (b) either Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.10, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed amendment, consent,
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders (including, without limitation,
by a failure to respond in writing to a proposed amendment by the date and time
specified by the Administrative Agent) as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders of a particular class of loans,
or (d) any Lender is a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.3), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the respective Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.3(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, with respect to Revolving Lenders, LOC
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

 

107



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.9 or payments required to be made pursuant to Section 3.10, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable laws; and

(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement bank
or financial institution consents to the proposed change, waiver, discharge or
termination;

provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and, with respect to the Revolving
Lenders, participations in LOC Obligations pursuant to this Section shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.23 Amendment and Restatement.

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Credit Agreement; (b) all Obligations
under the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to Obligations outstanding hereunder;
(c) the Guaranty Obligations of the Guarantors in favor the Administrative
Agent, each Lender, each Treasury Management Bank, each Hedge Bank, and each
other holder of the Obligations pursuant to the Existing Credit Agreement, shall
remain in full force and effect with respect to the Obligations and are hereby
reaffirmed; (d) all Letters of Credit outstanding under the Existing Credit
Agreement on the Closing Date shall be deemed to be Letters of Credit
outstanding on the Closing Date under this Credit Agreement; and (e) all
references in the other Credit Documents to the Existing Credit Agreement shall
be deemed to refer without further amendment to this Credit Agreement. The
parties hereto further acknowledge and agree that this Credit Agreement
constitutes an amendment to the Existing Credit Agreement made under and in
accordance with the terms of Section 11.6 of the Existing Credit Agreement.

 

108



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

BORROWERS:   SPEEDWAY MOTORSPORTS, INC.,   a Delaware corporation   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice Chairman and CFO

  SPEEDWAY FUNDING, LLC,   a Delaware limited liability company   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

President

 

[Signatures Continue]

SPEEDWAY MOTORSPORTS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   ATLANTA MOTOR SPEEDWAY, LLC,   a Georgia limited liability company
  BRISTOL MOTOR SPEEDWAY, LLC,   a Tennessee limited liability company  
CHARLOTTE MOTOR SPEEDWAY, LLC,   a North Carolina limited liability company  
INEX CORP.,   a North Carolina corporation   KENTUCKY RACEWAY, LLC   a Kentucky
limited liability company   NEVADA SPEEDWAY, LLC,   a Delaware limited liability
company   New Hampshire Motor Speedway, Inc.,   a New Hampshire corporation  
SMI SYSTEMS, LLC   a Nevada limited liability company   SMI TRACKSIDE, LLC,   a
North Carolina limited liability company   SMISC HOLDINGS, INC.,   a North
Carolina corporation   SPEEDWAY MEDIA, LLC,   a North Carolina limited liability
company   SPEEDWAY PROPERTIES COMPANY, LLC,   a Delaware limited liability
company   SPEEDWAY SONOMA, LLC,   a Delaware limited liability company   TEXAS
MOTOR SPEEDWAY, INC.,   a Texas corporation   U.S. Legend Cars International,
Inc.,   a North Carolina corporation   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice President

  TSI Management Company, LLC,   a North Carolina limited liability company    
By:    SMISC Holdings, Inc., Manager       By:  

/s/ William R. Brooks

      Name:  

William R. Brooks

      Title:  

Executive Vice President

 

[Signatures Continue]

SPEEDWAY MOTORSPORTS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   in its capacity as the
Administrative Agent   By:  

/s/ Bridgett J. Manchuk

  Name:  

Bridgett J. Manchuk

  Title:  

Assistant Vice President

LENDERS:   BANK OF AMERICA, N.A.,   in its capacity as a Lender, Swingline
Lender and Issuing Lender   By:  

/s/ Brian Murphy

  Name:  

Brian Murphy

  Title:  

Vice President

  WELLS FARGO BANK, NATIONAL ASSOCIATION   as a Lender   By:  

/s/ Brad D. Bostick

  Name:  

Brad D. Bostick

  Title:  

Senior Vice President

  JPMORGAN CHASE BANK, N.A.   as a Lender   By:  

/s/ Gregory Butner

  Name:  

Gregory Butner

  Title:  

Authorized Officer

  SUNTRUST BANK   as a Lender   By:  

/s/ Benjamin K. James

  Name:  

Benjamin K. James

  Title:  

First Vice President

  U.S. BANK, NATIONAL ASSOCIATION,   As a Lender   By:  

/s/ Steven L. Sawyer

  Name:  

Steven L. Sawyer

  Title:  

Senior Vice President

  FIRST TENNESSE BANK, N.A.,   as a Lender   By:  

/s/ Corey Webb

  Name:  

Corey Webb

  Title:  

Vice President

 

SPEEDWAY MOTORSPORTS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

  PNC BANK, NATIONAL ASSOCIATION,   as a Lender   By:  

/s/ Robert L. Spencer

  Name:  

Robert L. Spencer

  Title:  

Senior Vice President

 

TD BANK, N.A.,

as a Lender

  By:  

/s/ Betty Chang

  Name:  

Betty Chang

  Title:  

Senior Vice President

 

REGIONS BANK,

as a Lender

  By:  

/s/ Anthony LeTrent

  Name:  

Anthony LeTrent

  Title:  

Senior Vice President

 

FIFTH THIRD BANK, an Ohio banking corporation,

as a Lender

  By:  

/s/ Richard C. Hardison

  Name:  

Richard C. Hardison

  Title:  

Managing Director

 

COMERICA BANK,

as a Lender

  By:  

/s/ Blake Arnett

  Name:  

Blake Arnett

  Title:  

Vice President

 

SPEEDWAY MOTORSPORTS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT